UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number: (811- 07513) Exact name of registrant as specified in charter: Putnam Funds Trust Address of principal executive offices: One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service: Beth S. Mazor, Vice President One Post Office Square Boston, Massachusetts 02109 Copy to: John W. Gerstmayr, Esq. Ropes & Gray LLP One International Place Boston, Massachusetts 02110 Registrants telephone number, including area code: (617) 292-1000 Date of fiscal year end: February 28, 2009 Date of reporting period: March 1, 2008  August 31, 2008 Item 1. Report to Stockholders: The following is a copy of the report transmitted to stockholders pursuant to Rule 30e-1 under the Investment Company Act of 1940: What makes Putnam different? In 1830, Massachusetts Supreme Judicial Court Justice Samuel Putnam established The Prudent Man Rule, a legal foundation for responsible money management. THE PRUDENT MAN RULE All that can be required of a trustee to invest is that he shall conduct himself faithfully and exercise a sound discretion. He is to observe how men of prudence, discretion, and intelligence manage their own affairs, not in regard to speculation, but in regard to the permanent disposition of their funds, considering the probable income, as well as the probable safety of the capital to be invested. A time-honored tradition in money management Since 1937, our values have been rooted in a profound sense of responsibility for the money entrusted to us. A prudent approach to investing We use a research-driven team approach to seek consistent, dependable, superior investment results over time, although there is no guarantee a fund will meet its objectives. Funds for every investment goal We offer a broad range of mutual funds and other financial products so investors and their financial representatives can build diversified portfolios. A commitment to doing whats right for investors With a focus on investment performance, below-average expenses, and in-depth information about our funds, we put the interests of investors first and seek to set the standard for integrity and service. Industry-leading service We help investors, along with their financial representatives, make informed investment decisions with confidence. Putnam Floating Rate Income Fund 8 | 31 | 08 Semiannual Report Message from the Trustees 2 About the fund 4 Performance snapshot 6 Interview with your funds Portfolio Leader 7 Performance in depth. 11 Expenses 13 Portfolio turnover 15 Risk 16 Your funds management. 17 Terms and definitions 19 Trustee approval of management contract 20 Other information for shareholders. 25 Financial statements 26 Cover photograph: © Richard H. Johnson Message from the Trustees Dear Fellow Shareholder: The financial markets are currently experiencing the kind of upheaval not seen in many years. Investor confidence has been shaken by losses across a range of sectors worldwide and by the collapse of several financial industry companies. We are encouraged by the federal governments swift, decisive actions, which we believe will restore stability to the financial system in due course. It should be pointed out that indicators of economic activity in the broader economy, while pointing to slower growth in the near term, still describe a solid underlying business environment. As a shareholder of this fund, you should feel confident about the financial standing of Putnam Investments. Our parent companies, Great-West Lifeco and Power Financial Corporation, are among the largest and most successful organizations in the financial services industry. All three companies are well capitalized with strong cash flows. Lastly, we are pleased to announce that Robert L. Reynolds, a well-known leader and visionary in the mutual fund industry, has joined the Putnam leadership team as President and Chief Executive Officer of Putnam Investments, effective July 1, 2008. Charles E. Haldeman, Jr., former President and CEO, has taken on the role of Chairman of Putnam Investment Management, LLC, the firms fund management company. He continues to serve as President of the Funds and as a Trustee. Mr. Reynolds brings to Putnam substantial industry experience and an outstanding record of success, including serving as Vice Chairman and Chief Operating Officer at Fidelity Investments from 2000 to 2007. We look forward to working with Bob as we continue our goal to position Putnam to exceed our shareholders expectations. 2 We would also like to take this opportunity to welcome new shareholders to the fund and to thank all of our investors for your continued confidence in Putnam during these challenging times. About the fund A distinctive way to diversify a portfolio of traditional bonds Putnam Floating Rate Income Fund invests mainly in floating-rate bank loans, which are loans issued by banks to corporations. Interest rates on these loans adjust to reflect changes in short-term rates  when rates rise, floating-rate loans pay a higher yield. Also, they are generally senior  or paid first in the event of bankruptcy  in a companys capital structure and secured by the companys assets, such as buildings and equipment. With these features, floating-rate loans can benefit from both rising interest rates and strong economic conditions  factors that pose risks to traditional bonds. When interest rates increase, floating-rate loans pay more income, which makes them more attractive to investors. For that reason, the prices of loans, unlike bonds, can be stable or can increase when rates rise. Economic growth also supports the revenues of companies that finance themselves with loans. However, floating-rate loans have risks, and their prices can fall, particularly in periods when economic growth is slowing and rates are declining. Floating rate loans are typically issued on behalf of companies that lack investment-grade credit ratings. Like high-yield corporate bonds, they are considered to have a greater chance of default and can be illiquid. Having said that, the senior-secured status of the loans means that loan lenders are generally paid before any unsecured debt holders in the event of a liquidation of the companys assets due to bankruptcy. Floating-rate funds are not money market funds and do not seek to maintain a stable net asset value. Although floating-rate instruments may reduce risk related to changes in interest rates, they do not eliminate it. In addition, the fund is subject to other significant risks associated with below-investment-grade securities, such as the risk of default in payment on the instruments. Accordingly, the share price of floating-rate funds will fluctuate with market conditions. Mutual funds that invest in bonds are subject to certain risks, including interest-rate risk, credit risk, and inflation risk. As interest rates rise, the prices of bonds fall. Long-term bonds are more exposed to interest-rate risk than short-term bonds. Unlike bonds, bond funds have ongoing fees and expenses. Lower-rated bonds may offer higher yields in return for more risk. Bank loans: a market of growing importance Bank loans may be a less familiar asset class to many investors, but over the past 10 years, the market has grown to be a significant component of the fixed-income credit markets. By the year 2000, the size of the floating-rate loan market exceeded that of corporate high-yield bonds, and issuance of floating-rate loans continues to grow rapidly. While there is no formal clearinghouse for bank loans, like a stock exchange, third-party services provide pricing information to facilitate trading. Growth also allows a greater number and variety of companies to obtain financing through bank loans, increasing the diversification opportunities for funds that invest in bank loans. Performance snapshot Current performance may be lower or higher than the quoted past performance, which cannot guarantee future results. Share price, principal value, and return will fluctuate, and you may have a gain or a loss when you sell your shares. Performance of class A shares assumes reinvestment of distributions and does not account for taxes. Fund returns in the bar chart do not reflect a sales charge of 3.25%; had they, returns would have been lower. See pages 7 and 1113 for additional performance information. For a portion of the periods, this fund may have limited expenses, without which returns would have been lower. A 1% short-term trading fee may apply. To obtain the most recent month-end performance, visit www.putnam.com. * The inception of the Lehman U.S. High Yield Loan Index was 12/31/05, which was after the inception of the fund.  Returns for the six-month period are not annualized, but cumulative. 6 Paul Scanlon Paul, thanks for sitting down with us today to discuss Floating Rate Income Funds recent performance. How did the fund perform over the past six months? For the six months ending August 31, 2008, the fund returned 3.65%, compared with 3.44% for the Lipper peer group average, Loan Participation Funds, and 4.17% for its primary benchmark, the Lehman U.S. High Yield Loan Index. The funds secondary benchmark, the S&P/LSTA Leveraged Loan Index, returned 3.91% for the period. It is useful to talk about the market environment in the months leading up to the beginning of the period. In late 2007, the bank-loan market diverged considerably from its return profile. Historically, loans have demonstrated lower volatility and correlation with other fixed income securities. In 2007 and 2008, weve seen a convergence among non-investment-grade securities as loans became more correlated and volatility increased. Against this backdrop, bank loans partially recovered during the period, and the asset class posted a positive return. Broad market index and fund performance This comparison shows your funds performance in the context of broad market indexes for the six months ended 8/31/08. See page 6 and pages 1113 for additional fund performance information. Index descriptions can be found on page 19. 7 What factors helped the floating-rate bank-loan market to recover? One of the main factors aiding the bank-loan market was that the large supply/demand imbalance that had weighed on the market prior to the period was worked through as deals were issued or cancelled. Again, it helps to look back in order to understand what transpired during the period. Before the summer of 2007, a positive environment for bank loans led companies and leveraged buyout sponsors to issue a significant amount of new supply. Prices in the floating-rate bank-loan market also were bolstered by significant demand from hedge funds and collateralized loan obligations (CLOs), investment vehicles backed by receivables from loans. In the summer of 2007, problems in the subprime mortgage market caused demand for bank loans from CLOs and hedge funds to disappear at a time when a large amount of new issuance hit the market. The combination of oversupply and little demand caused prices in the bank-loan market to decline sharply, as did concerns about the health of the U.S. economy. However, during the past six months, there has been a significant reduction of supply, from about $230 billion of issuance at its peak to around $45 billion by period-end, which helped bank loans rally during the period. What strategy did you pursue during the period? Given the underlying uncertainty in the market and the economy, we continued to maintain a defensive posture. The Top 10 holdings This table shows the funds top 10 holdings and the percentage of the funds net assets that each represented as of 8/31/08. Also shown is each holdings market sector and the specific industry within that sector. Holdings will vary over time. HOLDING (percentage of funds net assets) SECTOR INDUSTRY HCA, Inc. (1.1%) Health care Health care SunGard Data Systems, Inc. (1.0%) Technology Computers Dean Foods Co. (1.0%) Consumer staples Food Transdigm, Inc. (1.0%) Capital goods Aerospace and defense Tribune Co. (1.0%) Consumer cyclicals Publishing Celanese Corp. (1.0%) Basic materials Chemicals Hawker Beechcraft Acquisition Co., LLC (0.9%) Capital goods Aerospace and defense Cebridge Connections, Inc. (0.9%) Consumer staples Cable television Community Health Systems, Inc. (0.9%) Health care Health care Wm. Wrigley Jr., Co. (0.9%) Consumer staples Food 8 portfolio is highly diversified with a bias toward loans issued by large companies. In addition, Putnam Floating Rate Income Fund has an up-in-quality bias versus its benchmark. We favored bank loans issued by firms that were rich in physical assets, because we felt this would offer some protection in an uncertain market. These companies could sell these assets in an emergency, if needed, instead of issuing more debt or attempting to sell a less-tangible asset at a loss. Given the uncertain environment, we also carried a stake in cash equivalents that was higher than usual. What factors helped and hurt the funds relative return? The funds up-in-quality bias helped performance during the period. At the sector level, the fund benefited from being overweight the energy sector, which profited from the rise in the price of natural gas. Energy companies are generally seen as being less sensitive to any economic downturn, which also helped these companies. An overweight position in metals and minerals also aided performance, as these companies enjoyed strong profits resulting from high commodity prices. Relative performance was also bolstered by being underweight housing and financials, which suffered in the subprime mortgage meltdown. Lastly, an underweight stake in gaming and leisure buoyed results. This sector proved more cyclical, or economically sensitive, than anticipated, and struggled as a result of a downturn in consumer spending. On the negative side, overweighting the diversified media sector dampened Comparison of top sector weightings This chart shows how the funds top weightings have changed over the past six months. Weightings are shown as a percentage of net assets. Holdings will vary over time. 9 returns, as did the funds cash position, which hindered results as the market rallied. Other areas we were overweight during the period included aerospace, broadcasting, and consumer products. In addition, we were underweight the chemicals, retail, services, and transportation industries. Paul, whats your outlook? It is an unusual time in the credit markets. Although loans partially recovered during the period, bank-loan spreads are much wider than their historic average. High-yield spreads have also widened, which would normally be associated with well-above-average default rates. However, default rates remain low by historic measures and, while we believe they will rise, the market appears to have factored in at least some of that increase. We believe that corporate fundamentals will continue to deteriorate due to weaker economic conditions, the threat of building inflation, and issues surrounding the beleaguered banking sector. This pessimism, however, is offset somewhat by our positive view regarding bank-loan valuations, which remain near historic lows and compare favorably with average default rates. Given this backdrop, we currently find loan prices to be moderately attractive, especially given that bank loans are senior in a companies capital structure and are typically secured by company assets. As always, we aim to take advantage of the opportunities presented to us, believing that our approach can benefit shareholders as the environment evolves. I N T H E N E W S On October 3, lawmakers approved a $700 billion rescue plan for the ailing financial industry . In mid-September, with portions of the financial system perilously close to collapse, the Bush Administration, along with the heads of the U.S. Treasury and the Federal Reserve Bank, called upon Congressional lawmakers to quickly approve a plan to buy the failed mortgages and mortgage-related securities that are at the heart of the crisis. Treasury Secretary Henry Paulson said that this more aggressive, comprehensive plan was necessary because thecase-by-case rescues of firms such as Bear Stearns, AIG, and Fannie Mae and Freddie Mac had not done enough to restore investor confidence. Thanks, Paul, for your time and insights. The views expressed in this report are exclusively those of Putnam Management. They are not meant as investment advice. Please note that the holdings discussed in this report may not have been held by the fund for the entire period. Portfolio composition is subject to review in accordance with the funds investment strategy and may vary in the future. 10 Your funds performance This section shows your funds performance, price, and distribution information for periods ended August 31, 2008, the end of the first half of its current fiscal year. In accordance with regulatory requirements for mutual funds, we also include performance as of the most recent calendar quarter-end and expense information taken from the funds current prospectus. Performance should always be considered in light of a funds investment strategy. Data represents past performance. Past performance does not guarantee future results. More recent returns may be less or more than those shown. Investment return and principal value will fluctuate, and you may have a gain or a loss when you sell your shares. Performance information does not reflect any deduction for taxes a shareholder may owe on fund distributions or on the redemption of fund shares. For the most recent month-end performance, please visit the Individual Investors section of www.putnam.com or call Putnam at 1-800-225-1581. Class Y shares are generally only available to corporate and institutional clients and clients in other approved programs. See the Terms and Definitions section in this report for definitions of the share classes offered by your fund. Fund performance Total return for periods ended 8/31/08 (inception Class A Class B Class C Class M Class R Class Y dates) (8/4/04) (9/7/04) (9/7/04) (9/7/04) (9/7/04) (10/4/05) NAV POP NAV CDSC NAV CDSC NAV POP NAV NAV Life of fund 11.61% 7.90% 8.92% 8.92% 8.20% 8.20% 10.96% 8.78% 10.51% 12.39% Annual average 2.73 1.88 2.12 2.12 1.95 1.95 2.58 2.09 2.48 2.91 3 years 7.29 3.79 5.44 3.64 5.04 5.04 6.93 4.80 6.48 8.02 Annual average 2.37 1.25 1.78 1.20 1.65 1.65 2.26 1.58 2.11 2.60 1 year 0.23 3.44 0.76 3.58 0.87 1.81 0.28 2.31 0.37 0.02 6 months 3.65 0.26 3.44 0.44 3.36 2.36 3.55 1.50 3.51 3.79 Current performance may be lower or higher than the quoted past performance, which cannot guarantee future results. After sales charge returns (public offering price, or POP) for class A and M shares reflect a maximum 3.25% and 2.00% load, respectively. Class B share returns reflect the applicable contingent deferred sales charge (CDSC), which is 3% in the first year, declining to 1% in the fourth year, and is eliminated thereafter. Class C shares reflect a 1% CDSC for the first year that is eliminated thereafter. Class R and Y shares have no initial sales charge or CDSC. Performance for class B, C, M, R, and Y shares before their inception is derived from the historical performance of class A shares, adjusted for the applicable sales charge (or CDSC) and, except for class Y shares, the higher operating expenses for such shares. For a portion of the periods, this fund limited expenses, without which returns would have been lower. A 1% short-term trading fee may be applied to shares exchanged or sold within 7 days of purchase. 11 Comparative index returns For periods ended 8/31/08 S&P/LSTA Lipper Loan Lehman U.S. High Leveraged Loan Participation Funds Yield Loan Index Index category index* Life of fund  14.42% 12.16% Annual average  3.35 2.85 3 years  8.51 6.65 Annual average  2.76 2.16 1 year 0.23% 0.19 1.00 6 months 4.17 3.91 3.44 Index and Lipper results should be compared to fund performance at net asset value. * Over the 6-month, 1-year, 3-year, and life-of-fund periods ended 8/31/08, there were 92, 75, 46, and 34 funds, respectively, in this Lipper category.  Inception of the index is 12/31/05. Fund price and distribution information For the six-month period ended 8/31/08 Distributions Class A Class B Class C Class M Class R Class Y Number 6 6 6 6 6 6 Income $0.233626 $0.206011 $0.199124 $0.226705 $0.222134 $0.245186 Capital gains       Total $0.233626 $0.206011 $0.199124 $0.226705 $0.222134 $0.245186 Share value: NAV POP NAV NAV NAV POP NAV NAV 2/29/08 $8.90 $9.20 $8.89 $8.89 $8.90 $9.08 $8.90 $8.90 8/31/08 8.99 9.29 8.99 8.99 8.99 9.17 8.99 8.99 Current yield (end of period) NAV POP NAV NAV NAV POP NAV NAV Current dividend rate 1 4.77% 4.62% 4.13% 3.98% 4.61% 4.52% 4.51% 5.04% Current 30-day SEC yield (with expense limitation) N/A 6.00 5.59 5.44 N/A 5.93 5.95 6.46 Current 30-day SEC yield 3 (without expense limitation) N/A 6.00 5.59 5.44 N/A 5.93 5.94 6.45 The classification of distributions, if any, is an estimate. Final distribution information will appear on your year-end tax forms. 1 Most recent distribution, excluding capital gains, annualized and divided by NAV or POP at end of period. 2 For a portion of the period, this fund may have limited expenses, without which yields would have been lower. 3 Based only on investment income and calculated using the maximum offering price for each share class, in accordance with SEC guidelines. 12 Fund performance as of most recent calendar quarter Total return for periods ended 9/30/08 Class A Class B Class C Class M Class R Class Y (inception dates) (8/4/04) (9/7/04) (9/7/04) (9/7/04) (9/7/04) (10/4/05) NAV POP NAV CDSC NAV CDSC NAV POP NAV NAV Life of fund 4.56% 1.07% 1.98% 1.98% 1.30% 1.30% 3.93% 1.89% 3.51% 5.43% Annual average 1.08 0.26 0.47 0.47 0.31 0.31 0.93 0.45 0.83 1.28 3 years 0.22 3.02 1.61 3.28 1.86 1.86 0.21 2.20 0.54 1.06 Annual average 0.07 1.02 0.54 1.11 0.62 0.62 0.07 0.74 0.18 0.35 1 year 8.21 11.22 8.76 11.35 8.89 9.75 8.33 10.21 8.44 7.93 6 months 3.16 6.36 3.46 6.29 3.55 4.49 3.28 5.17 3.30 2.93 Funds annual operating expenses For fiscal year ended 2/29/08 Class A Class B Class C Class M Class R Class Y Net expenses* 1.06% 1.66% 1.81% 1.21% 1.31% 0.81% Total annual fund operating expenses 1.07 1.67 1.82 1.22 1.32 0.82 * Reflects Putnam Managements decision to contractually limit expenses through 2/28/09. Expense information in this table is taken from the most recent prospectus, is subject to change, and may differ from that shown in the next section and in the financial highlights of this report. Expenses are shown as a percentage of average net assets. Your funds expenses As a mutual fund investor, you pay ongoing expenses, such as management fees, distribution fees (12b-1 fees), and other expenses. In the most recent six-month period, your fund limited these expenses; had it not done so, expenses would have been higher. Using the following information, you can estimate how these expenses affect your investment and compare them with the expenses of other funds. You may also pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your funds prospectus or talk to your financial representative. Review your funds expenses The following table shows the expenses you would have paid on a $1,000 investment in Putnam Floating Rate Income Fund from March 1, 2008, to August 31, 2008. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Class A Class B Class C Class M Class R Class Y Expenses paid per $1,000* $5.39 $8.46 $9.23 $6.16 $6.67 $4.11 Ending value (after expenses) $1,036.50 $1,034.40 $1,033.60 $1,035.50 $1,035.00 $1,037.80 * Expenses for each share class are calculated using the funds annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended 8/31/08. The expense ratio may differ for each share class (see the last table in this section). Expenses are calculated by multiplying the expense ratio by the average account value for the period; then multiplying the result by the number of days in the period; and then dividing that result by the number of days in the year. 13 Estimate the expenses you paid To estimate the ongoing expenses you paid for the six months ended August 31, 2008, use the following calculation method. To find the value of your investment on March 1, 2008, call Putnam at 1-800-225-1581. Compare expenses using the SECs method The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the following table shows your funds expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return . You can use this information to compare the ongoing expenses (but not transaction expenses or total costs) of investing in the fund with those of other funds. All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Class A Class B Class C Class M Class R Class Y Expenses paid per $1,000* $5.35 $8.39 $9.15 $6.11 $6.61 $4.08 Ending value (after expenses) $1,019.91 $1,016.89 $1,016.13 $1,019.16 $1,018.65 $1,021.17 * Expenses for each share class are calculated using the funds annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended 8/31/08. The expense ratio may differ for each share class (see the last table in this section). Expenses are calculated by multiplying the expense ratio by the average account value for the period; then multiplying the result by the number of days in the period; and then dividing that result by the number of days in the year. Compare expenses using industry averages You can also compare your funds expenses with the average of its peer group, as defined by Lipper, an independent fund-rating agency that ranks funds relative to others that Lipper considers to have similar investment styles or objectives. The expense ratio for each share class shown indicates how much of your funds average net assets have been used to pay ongoing expenses during the period. Class A Class B Class C Class M Class R Class Y Your funds annualized expense ratio 1.05% 1.65% 1.80% 1.20% 1.30% 0.80% Average annualized expense ratio for Lipper peer group* 1.08% 1.68% 1.83% 1.23% 1.33% 0.83% * Putnam keeps fund expenses below the Lipper peer group average expense ratio by limiting our fund expenses if they exceed the Lipper average. The Lipper average is a simple average of front-end load funds in the peer group that excludes 12b-1 fees as well as any expense offset and brokerage/service arrangements that may reduce fund expenses. To facilitate the comparison in this presentation, Putnam has adjusted the Lipper average to reflect 12b-1 fees. Investors should note that the other funds in the peer group may be significantly smaller or larger than the fund, and that an asset-weighted average would likely be lower than the simple average. Also, the fund and Lipper report expense data at different times; the funds expense ratio shown here is annualized data for the most recent six-month period, while the quarterly updated Lipper average is based on the most recent fiscal year-end data available for the peer group funds as of 6/30/08. 14 Your funds portfolio turnover Putnam funds are actively managed by teams of experts who buy and sell securities based on intensive analysis of companies, industries, economies, and markets. Portfolio turnover is a measure of how often a funds managers buy and sell securities for your fund. A portfolio turnover of 100%, for example, means that the managers sold and replaced securities valued at 100% of a funds average portfolio value within a given period. Funds with high turnover may be more likely to generate capital gains that must be distributed to shareholders as taxable income. High turnover may also cause a fund to pay more brokerage commissions and other transaction costs, which may detract from performance. Funds that invest in bonds or other fixed-income instruments may have higher turnover than funds that invest only in stocks. Short-term bond funds tend to have higher turnover than longer-term bond funds, because shorter-term bonds will mature or be sold more frequently than longer-term bonds. You can use the following table to compare your funds turnover with the average turnover for funds in its Lipper category. Turnover comparisons Percentage of holdings that change every year 2008 2007 2006 2005 Putnam Floating Rate Income Fund 65% 89% 60% 51%* Lipper Loan Participation Funds category average 75% 78% 55% 59% * For the period of August 4, 2004, through February 28, 2005. Turnover data for the fund is calculated based on the funds fiscal-year period, which ends on February 28. Turnover data for the funds Lipper category is calculated based on the average of the turnover of each fund in the category for its fiscal year ended during the indicated year. Fiscal years vary across funds in the Lipper category, which may limit the comparability of the funds portfolio turnover rate to the Lipper average. Comparative data for 2008 is based on information available as of 8/31/08. 15 Your funds risk This risk comparison is designed to help you understand how your fund compares with other funds. The comparison utilizes a risk measure developed by Morningstar, an independent fund-rating agency. This risk measure is referred to as the funds Morningstar Risk. Your funds Morningstar ® Risk Your funds Morningstar Risk is shown alongside that of the average fund in its Morningstar category. The risk bar broadens the comparison by translating the funds Morningstar Risk into a percentile, which is based on the funds ranking among all funds rated by Morningstar as of September 30, 2008. A higher Morningstar Risk generally indicates that a funds monthly returns have varied more widely. Morningstar determines a funds Morningstar Risk by assessing variations in the funds monthly returns  with an emphasis on downside variations  over a 3-year period, if available.Those measures are weighted and averaged to produce the funds Morningstar Risk.The information shown is provided for the funds class A shares only; information for other classes may vary. Morningstar Risk is based on historical data and does not indicate future results. Morningstar does not purport to measure the risk associated with a current investment in a fund, either on an absolute basis or on a relative basis. Low Morningstar Risk does not mean that you cannot lose money on an investment in a fund. Copyright 2008 Morningstar, Inc. All Rights Reserved.The information contained herein (1) is proprietary to Morningstar and/or its content providers; (2) may not be copied or distributed; and (3) is not warranted to be accurate, complete, or timely. Neither Morningstar nor its content providers are responsible for any damages or losses arising from any use of this information. 16 Your funds management Your fund is managed by the members of the Putnam Fixed-Income High-Yield Team. Paul Scanlon is the Portfolio Leader, and Norman Boucher, Robert Salvin, and William Wright are Portfolio Members of your fund. The Portfolio Leader and Portfolio Members coordinate the teams management of the fund. For a complete listing of the members of the Putnam Fixed-Income High-Yield Team, including those who are not Portfolio Leaders or Portfolio Members of your fund, please visit the Individual Investors section of www.putnam.com. Investment team fund ownership The following table shows how much the funds current Portfolio Leader and Portfolio Members have invested in the fund and in all Putnam mutual funds (in dollar ranges). Information shown is as of August 31, 2008, and August 31, 2007. N/A indicates the individual was not a Portfolio Leader or Portfolio Member as of 8/31/07. Trustee and Putnam employee fund ownership As of August 31, 2008, 11 of the 12 Trustees of the Putnam funds owned fund shares. The table below shows the approximate value of investments in the fund and all Putnam funds as of that date by the Trustees and Putnam employees. These amounts include investments by the Trustees and employees immediate family members and investments through retirement and deferred compensation plans. Assets in the fund Total assets in all Putnam funds Trustees $182,000 $75,000,000 Putnam employees $4,952,000 $517,000,000 17 Other Putnam funds managed by the Portfolio Leader and Portfolio Members Paul Scanlon is also a Portfolio Leader of Putnam High Yield Trust and Putnam High Yield Advantage Fund. He is also a Portfolio Member of Putnam Diversified Income Trust, Putnam Premier Income Trust, and Putnam Master Intermediate Income Trust. Norman Boucher is also a Portfolio Member of Putnam High Yield Trust and Putnam High Yield Advantage Fund. Robert Salvin is also a Portfolio Leader of Putnam High Income Securities Fund, and a Portfolio Member of Putnam High Yield Trust, Putnam High Yield Advantage Fund, and Putnam Convertible Income-Growth Trust. Paul Scanlon, Norman Boucher, Robert Salvin, and William Wright may also manage other accounts and variable trust funds advised by Putnam Management or an affiliate. 18 Terms and definitions Important terms Total return shows how the value of the funds shares changed over time, assuming you held the shares through the entire period and reinvested all distributions in the fund. Net asset value (NAV) is the price, or value, of one share of a mutual fund, without a sales charge. NAVs fluctuate with market conditions. NAV is calculated by dividing the net assets of each class of shares by the number of outstanding shares in the class. Public offering price (POP) is the price of a mutual fund share plus the maximum sales charge levied at the time of purchase. POP performance figures shown here assume the 3.25% maximum sales charge for class A shares and 2.00% for class M shares. Contingent deferred sales charge (CDSC) is generally a charge applied at the time of the redemption of class B or C shares and assumes redemption at the end of the period. Your funds class B CDSC declines from a 3% maximum during the first year to 1% during the fourth year. After the fourth year, the CDSC no longer applies. The CDSC for class C shares is 1% for one year after purchase. Current yield is the annual rate of return earned from dividends or interest of an investment. Current yield is expressed as a percentage of the price of a security, fund share, or principal investment. Share classes Class A shares are generally subject to an initial sales charge and no CDSC (except on certain redemptions of shares bought without an initial sales charge). Class B shares are not subject to an initial sales charge. They may be subject to a CDSC. Class C shares are not subject to an initial sales charge and are subject to a CDSC only if the shares are redeemed during the first year. Class M shares have a lower initial sales charge and a higher 12b-1 fee than class A shares and no CDSC (except on certain redemptions of shares bought without an initial sales charge). Class R shares are not subject to an initial sales charge or CDSC and are available only to certain defined contribution plans. Class Y shares are not subject to an initial sales charge or CDSC, and carry no 12b-1 fee. They are generally only available to corporate and institutional clients and clients in other approved programs. Comparative indexes Lehman Aggregate Bond Index is an unmanaged index of U.S. investment-grade fixed-income securities. Lehman U.S. High Yield Loan Index is an unmanaged index of U.S.-dollar denominated syndicated term loans. Merrill Lynch 91-Day Treasury Bill Index is an unmanaged index that seeks to measure the performance of U.S. Treasury bills available in the marketplace. S&P/LSTA Leveraged Loan Index (LLI) is an unmanaged index of U.S. leveraged loans. S&P 500 Index is an unmanaged index of common stock performance. Indexes assume reinvestment of all distributions and do not account for fees. Securities and performance of a fund and an index will differ. You cannot invest directly in an index. Lipper is a third-party industry-ranking entity that ranks mutual funds. Its rankings do not reflect sales charges. Lipper rankings are based on total return at net asset value relative to other funds that have similar current investment styles or objectives as determined by Lipper. Lipper may change a funds category assignment at its discretion. Lipper category averages reflect performance trends for funds within a category. 19 Trustee approval of management contract General conclusions The Board of Trustees of the Putnam funds oversees the management of each fund and, as required by law, determines annually whether to approve the continuance of your funds management contract with Putnam Investment Management (Putnam Management). In this regard, the Board of Trustees, with the assistance of its Contract Committee consisting solely of Trustees who are not interested persons (as such term is defined in the Investment Company Act of 1940, as amended) of the Putnam funds (the Independent Trustees), requests and evaluates all information it deems reasonably necessary under the circumstances. Over the course of several months ending in June 2008, the Contract Committee met several times to consider the information provided by Putnam Management and other information developed with the assistance of the Boards independent counsel and independent staff. The Contract Committee reviewed and discussed key aspects of this information with all of the Independent Trustees. The Contract Committee recommended, and the Independent Trustees approved, the continuance of your funds management contract, effective July 1, 2008. The Independent Trustees approval was based on the following conclusions:  That the fee schedule in effect for your fund represented reasonable compensation in light of the nature and quality of the services being provided to the fund, the fees paid by competitive funds and the costs incurred by Putnam Management in providing such services, and  That this fee schedule represented an appropriate sharing between fund shareholders and Putnam Management of such economies of scale as may exist in the management of the fund at current asset levels. These conclusions were based on a comprehensive consideration of all information provided to the Trustees, were subject to the continued application of certain expense reductions and waivers and other considerations noted below, and were not the result of any single factor. Some of the factors that figured particularly in the Trustees deliberations and how the Trustees considered these factors are described below, although individual Trustees may have evaluated the information presented differently, giving different weights to various factors. It is also important to recognize that the fee arrangements for your fund and the other Putnam funds are the result of many years of review and discussion between the Independent Trustees and Putnam Management, that certain aspects of such arrangements may receive greater scrutiny in some years than others, and that the Trustees conclusions may be based, in part, on their consideration of these same arrangements in prior years. Management fee schedules and categories; total expenses The Trustees reviewed the management fee schedules in effect for all Putnam funds, including fee levels and breakpoints, and the assignment of funds to particular fee categories. In reviewing fees and expenses, the Trustees generally focused their attention on material changes in circumstances  for example, changes in a funds size or investment style, changes in Putnam Managements operating costs or responsibilities, or changes in competitive practices in the mutual fund industry  that suggest that consideration of fee changes might be warranted. The Trustees concluded that the circumstances did not warrant changes to the management fee structure of your fund, which had 20 been carefully developed over the years, re-examined on many occasions and adjusted where appropriate. In this regard, the Trustees also noted that shareholders of your fund voted in 2007 to approve new management contracts containing an identical fee structure. The Trustees focused on two areas of particular interest, as discussed further below:  Competitiveness. The Trustees reviewed comparative fee and expense information for competitive funds, which indicated that, in a custom peer group of competitive funds selected by Lipper Inc., your fund ranked in the 70th percentile in management fees and in the 30th percentile in total expenses (less any applicable 12b-1 fees) as of December 31, 2007 (the first percentile being the least expensive funds and the 100th percentile being the most expensive funds). (Because the funds custom peer group is smaller than the funds broad Lipper Inc. peer group, this expense information may differ from the Lipper peer expense information found elsewhere in this report.) The Trustees noted that expense ratios for a number of Putnam funds, which show the percentage of fund assets used to pay for management and administrative services, distribution (12b-1) fees and other expenses, had been increasing recently as a result of declining net assets and the natural operation of fee breakpoints. The Trustees noted that the expense ratio increases described above were currently being controlled by expense limitations initially implemented in January 2004. The Trustees have received a commitment from Putnam Management and its parent company to continue this program through at least June 30, 2009. These expense limitations give effect to a commitment by Putnam Management that the expense ratio of each open-end fund would be no higher than the average expense ratio of the competitive funds included in the funds relevant Lipper universe (exclusive of any applicable 12b-1 charges in each case). The Trustees observed that this commitment to limit fund expenses has served shareholders well since its inception. In order to ensure that the expenses of the Putnam funds continue to meet evolving competitive standards, the Trustees requested, and Putnam Management agreed, to extend for the twelve months beginning July 1, 2008, an additional expense limitation for certain funds at an amount equal to the average expense ratio (exclusive of 12b-1 charges) of a custom peer group of competitive funds selected by Lipper to correspond to the size of the fund. This additional expense limitation will be applied to those open-end funds that had above-average expense ratios (exclusive of 12b-1 charges) based on the custom peer group data for the period ended December 31, 2007. This additional expense limitation will not be applied to your fund because it had a below-average expense ratio relative to its custom peer group. In addition, the Trustees devoted particular attention to analyzing the Putnam funds fees and expenses relative to those of competitors in fund complexes of comparable size and with a comparable mix of asset categories. The Trustees concluded that this analysis did not reveal any matters requiring further attention at the current time.  Economies of scale. Your fund currently has the benefit of breakpoints in its management fee that provide shareholders with significant economies of scale, which means that the effective management fee rate of the fund (as a percentage of fund assets) declines as the fund grows in size and crosses specified asset thresholds. Conversely, if the fund shrinks in size  as has been the case for many Putnam funds in recent years  these breakpoints result in increasing fee levels. In recent years, the Trustees have examined the operation of the existing breakpoint structure during periods of both growth and decline in asset levels. The Trustees concluded that the fee 21 schedule in effect for your fund represented an appropriate sharing of economies of scale at current asset levels. In connection with their review of the management fees and total expenses of the Putnam funds, the Trustees also reviewed the costs of the services to be provided and profits to be realized by Putnam Management and its affiliates from the relationship with the funds. This information included trends in revenues, expenses and profitability of Putnam Management and its affiliates relating to the investment management and distribution services provided to the funds. In this regard, the Trustees also reviewed an analysis of Putnam Managements revenues, expenses and profitability with respect to the funds management contracts, allocated on a fund-by-fund basis. Investment performance The quality of the investment process provided by Putnam Management represented a major factor in the Trustees evaluation of the quality of services provided by Putnam Management under your funds management contract. The Trustees were assisted in their review of the Putnam funds investment process and performance by the work of the Investment Oversight Coordinating Committee of the Trustees and the Investment Oversight Committees of the Trustees, which had met on a regular monthly basis with the funds portfolio teams throughout the year. The Trustees concluded that Putnam Management generally provides a high-quality investment process  as measured by the experience and skills of the individuals assigned to the management of fund portfolios, the resources made available to such personnel, and in general the ability of Putnam Management to attract and retain high-quality personnel  but also recognized that this does not guarantee favorable investment results for every fund in every time period. The Trustees considered the investment performance of each fund over multiple time periods and considered information comparing each funds performance with various benchmarks and with the performance of competitive funds. While the Trustees noted the satisfactory investment performance of certain Putnam funds, they considered the disappointing investment performance of many funds in recent periods, particularly over periods in 2007 and 2008. They discussed with senior management of Putnam Management the factors contributing to such underperformance and actions being taken to improve performance. The Trustees recognized that, in recent years, Putnam Management has taken steps to strengthen its investment personnel and processes to address areas of underperformance, including recent efforts to further centralize Putnam Managements equity research function. In this regard, the Trustees took into consideration efforts by Putnam Management to improve its ability to assess and mitigate investment risk in individual funds, across asset classes, and across the complex as a whole. The Trustees indicated their intention to continue to monitor performance trends to assess the effectiveness of these efforts and to evaluate whether additional changes to address areas of underperformance are warranted. In the case of your fund, the Trustees considered that your funds class A share cumulative total return performance at net asset value was in the following percentiles of its Lipper Inc. peer group (Lipper Loan Participation Funds) for the one-year and three-year periods ended December 31, 2007 (the first percentile being the best-performing funds and the 100th percentile being the worst-performing funds): One-year period 30th Three-year period 52nd (Because of the passage of time, these performance results may differ from the performance results for more recent periods 22 shown elsewhere in this report.) Over the one-year and three-year periods ended December 31, 2007, there were 66 and 42 funds, respectively, in your funds Lipper peer group.* Past performance is no guarantee of future returns. As a general matter, the Trustees believe that cooperative efforts between the Trustees and Putnam Management represent the most effective way to address investment performance problems. The Trustees noted that investors in the Putnam funds have, in effect, placed their trust in the Putnam organization, under the oversight of the funds Trustees, to make appropriate decisions regarding the management of the funds. Based on the responsiveness of Putnam Management in the recent past to Trustee concerns about investment performance, the Trustees concluded that it is preferable to seek change within Putnam Management to address performance shortcomings. In the Trustees view, the alternative of engaging a new investment adviser for an underperforming fund would entail significant disruptions and would not provide any greater assurance of improved investment performance. Brokerage and soft-dollar allocations; other benefits The Trustees considered various potential benefits that Putnam Management may receive in connection with the services it provides under the management contract with your fund. These include benefits related to brokerage and soft-dollar allocations, whereby a portion of the commissions paid by a fund for brokerage may be used to acquire research services that may be useful to Putnam Management in managing the assets of the fund and of other clients. The Trustees considered changes made in 2008, at Putnam Managements request, to the Putnam funds brokerage allocation policy, which expanded the permitted categories of brokerage and research services payable with soft dollars and increased the permitted soft dollar allocation to third-party services over what had been authorized in previous years. The Trustees indicated their continued intent to monitor the potential benefits associated with the allocation of fund brokerage and trends in industry practice to ensure that the principle of seeking best price and execution remains paramount in the portfolio trading process. The Trustees annual review of your funds management contract arrangements also included the review of its distributors contract and distribution plan with Putnam Retail Management Limited Partnership and the investor servicing agreement with Putnam Fiduciary Trust Company (PFTC), each of which provides benefits to affiliates of Putnam Management. In the case of the investor servicing agreement, the Trustees considered that certain shareholder servicing functions were shifted to a third-party service provider by PFTC in 2007. Comparison of retail and institutional fee schedules The information examined by the Trustees as part of their annual contract review has included for many years information regarding fees charged by Putnam Management and its affiliates to institutional clients such as defined benefit pension plans, college endowments, * The percentile rankings for your funds class A share annualized total return performance in the Lipper Loan Participation Funds category for the one-year and life-of-fund periods ended September 30, 2008, were 50% and 49%, respectively. Over the one-year and life-of-fund periods ended September 30, 2008, your fund ranked 38th out of 75 and 23rd out of 46 funds, respectively. Note that this more recent information was not available when the Trustees approved the continuance of your funds management contract. 23 etc. This information included comparisons of such fees with fees charged to the funds, as well as a detailed assessment of the differences in the services provided to these two types of clients. The Trustees observed, in this regard, that the differences in fee rates between institutional clients and mutual funds are by no means uniform when examined by individual asset sectors, suggesting that differences in the pricing of investment management services to these types of clients reflect to a substantial degree historical competitive forces operating in separate market places. The Trustees considered the fact that fee rates across different asset classes are typically higher on average for mutual funds than for institutional clients, as well as the differences between the services that Putnam Management provides to the Putnam funds and those that it provides to institutional clients of the firm, but did not rely on such comparisons to any significant extent in concluding that the management fees paid by your fund are reasonable. 24 Other information for shareholders Important notice regarding delivery of shareholder documents In accordance with SEC regulations, Putnam sends a single copy of annual and semiannual shareholder reports, prospectuses, and proxy statements to Putnam shareholders who share the same address, unless a shareholder requests otherwise. If you prefer to receive your own copy of these documents, please call Putnam at 1-800-225-1581, and Putnam will begin sending individual copies within 30 days. Proxy voting Putnam is committed to managing our mutual funds in the best interests of our shareholders. The Putnam funds proxy voting guidelines and procedures, as well as information regarding how your fund voted proxies relating to portfolio securities during the 12-month period ended June 30, 2008, are available in the Individual Investors section of www. putnam.com, and on the SECs Web site, www. sec.gov. If you have questions about finding forms on the SECs Web site, you may call the SEC at 1-800-SEC-0330. You may also obtain the Putnam funds proxy voting guidelines and procedures at no charge by calling Putnams Shareholder Services at 1-800-225-1581. Fund portfolio holdings The fund will file a complete schedule of its portfolio holdings with the SEC for the first and third quarters of each fiscal year on Form N-Q. Shareholders may obtain the funds Forms N-Q on the SECs Web site at www. sec.gov. In addition, the funds Forms N-Q may be reviewed and copied at the SECs Public Reference Room in Washington, D.C. You may call the SEC at 1-800-SEC-0330 for information about the SECs Web site or the operation of the Public Reference Room. 25 Financial statements A guide to financial statements These sections of the report, as well as the accompanying Notes, constitute the funds financial statements. The funds portfolio lists all the funds investments and their values as of the last day of the reporting period. Holdings are organized by asset type and industry sector, country, or state to show areas of concentration and diversification. Statement of assets and liabilities shows how the funds net assets and share price are determined. All investment and noninvestment assets are added together. Any unpaid expenses and other liabilities are subtracted from this total. The result is divided by the number of shares to determine the net asset value per share, which is calculated separately for each class of shares. (For funds with preferred shares, the amount subtracted from total assets includes the liquidation preference of preferred shares.) Statement of operations shows the funds net investment gain or loss. This is done by first adding up all the funds earnings from dividends and interest income  and subtracting its operating expenses to determine net investment income (or loss). Then, any net gain or loss the fund realized on the sales of its holdings  as well as any unrealized gains or losses over the period  is added to or subtracted from the net investment result to determine the funds net gain or loss for the fiscal period. Statement of changes in net assets shows how the funds net assets were affected by the funds net investment gain or loss, by distributions to shareholders, and by changes in the number of the funds shares. It lists distributions and their sources (net investment income or realized capital gains) over the current reporting period and the most recent fiscal year-end. The distributions listed here may not match the sources listed in the Statement of operations because the distributions are determined on a tax basis and may be paid in a different period from the one in which they were earned. Dividend sources are estimated at the time of declaration. Actual results may vary. Any non-taxable return of capital cannot be determined until final tax calculations are completed after the end of the funds fiscal year. Financial highlights provide an overview of the funds investment results, per-share distributions, expense ratios, net investment income ratios, and portfolio turnover in one summary table, reflecting the five most recent reporting periods. In a semiannual report, the highlight table also includes the current reporting period. 26 The funds portfolio 8/31/08 (Unaudited) SENIOR LOANS (83. 5%)* c Principal amount Value Automotive (2.7%) Allison Transmission bank term loan FRN Ser. B, 5.332s, 2014 $3,477,034 $3,118,465 Dana Corp. bank term loan FRN 6 3/4s, 2015 2,319,971 2,132,441 Lear Corp. bank term loan FRN 5.134s, 2013 1,376,685 1,220,302 Navistar Financial Corp. bank term loan FRN 5.695s, 2012 361,333 332,878 Navistar International Corp. bank term loan FRN 6.191s, 2012 993,667 915,415 TRW Automotive, Inc. bank term loan FRN Ser. B, 4.249s, 2014 1,118,700 1,068,359 United Components, Inc. bank term loan FRN Ser. D, 4.81s, 2012 422,222 400,056 Visteon Corp. bank term loan FRN Ser. B, 5.47s, 2013 1,164,000 829,350 Visteon Corp. bank term loan FRN Ser. B1, 6.1s, 2013 46,000 32,775 10,050,041 Basic Materials (6.6%) Aleris International, Inc. bank term loan FRN Ser. B, 4.563s, 2013 2,931,902 2,512,013 Celanese Corp. bank term loan FRN Ser. B, 4.283s, 2014 3,794,949 3,574,706 Domtar Corp. bank term loan FRN 3.838s, 2014 (Canada) 1,595,257 1,527,459 Georgia-Pacific, LLC bank term loan FRN Ser. B, 4.451s, 2013 1,389,592 1,312,047 Georgia-Pacific, LLC bank term loan FRN Ser. B2, 4.466s, 2012 2,320,784 2,191,275 Hexion Specialty Chemicals, Inc. bank term loan FRN Ser. C, 5.063s, 2013 78,968 68,054 Huntsman International, LLC bank term loan FRN Ser. B, 4.213s, 2012 1,740,000 1,638,983 ISP Chemco, LLC bank term loan FRN Ser. B, 4.157s, 2014 2,699,730 2,490,501 Momentive Performance Materials, Inc. bank term loan FRN 4 3/4s, 2013 2,921,008 2,690,979 Mosaic Co. (The) bank term loan FRN Ser. B, 4.438s, 2013 72,565 71,840 NewPage Holding Corp. bank term loan FRN 6.563s, 2014 557,200 542,852 Novelis, Inc. bank term loan FRN Ser. B, 4.81s, 2014 1,127,664 1,061,414 Novelis, Inc. bank term loan FRN Ser. B, 4.81s, 2014 2,480,861 2,335,110 Rockwood Specialties Group, Inc. bank term loan FRN Ser. E, 4.299s, 2012 1,380,185 1,322,513 Smurfit-Stone Container Corp. bank term loan FRN 5.22s, 2010 94,140 90,989 Smurfit-Stone Container Corp. bank term loan FRN Ser. B, 4.637s, 2011 28,379 27,429 Smurfit-Stone Container Corp. bank term loan FRN Ser. C, 4.645s, 2011 624 603 Smurfit-Stone Container Corp. bank term loan FRN Ser. C1, 4 1/2s, 2011 304,387 294,198 Tube City IMS Corp. bank term loan FRN 5.051s, 2014 970,227 878,055 Tube City IMS Corp. bank term loan FRN 2.701s, 2014 119,092 107,778 24,738,798 Beverage (0.6%) Constellation Brands, Inc. bank term loan FRN Ser. B, 4.143s, 2013 2,190,000 2,108,560 2,108,560 27 SENIOR LOANS (83. 5%)* c cont. Principal amount Value Broadcasting (3.1%) Citadel Communications bank term loan FRN Ser. B, 4.275s, 2014 $1,715,000 $1,376,288 Cumulus Media, Inc. bank term loan FRN Ser. B, 4.216s, 2014 2,347,086 1,951,994 DirecTV Holdings, LLC bank term loan FRN 5 1/4s, 2013 910,000 906,588 Spanish Broadcasting Systems, Inc. bank term loan FRN 4.56s, 2012 2,376,216 1,805,924 Univision Communications, Inc. bank term loan FRN Ser. B, 5.028s, 2014 4,100,000 3,289,110 Young Broadcasting, Inc. bank term loan FRN Ser. B, 5.313s, 2012 2,883,620 2,364,568 Young Broadcasting, Inc. bank term loan FRN Ser. B, 5.313s, 2012 186,458 152,896 11,847,368 Building Materials (0.5%) Goodman Global Holdings, Inc. bank term loan FRN Ser. B, 7 1/2s, 2011 631,110 622,842 Landsource Communities/NWHL Investment bank term loan FRN 6 3/4s, 2013 1,674,214 1,081,542 1,704,384 Cable Television (4.0%) Atlantic Broadband Financial, LLC bank term loan FRN 5.06s, 2011 1,800,000 1,746,000 Cablevision Systems Corp. bank term loan FRN 4.214s, 2013 1,401,353 1,332,687 Cebridge Connections, Inc. bank term loan FRN Ser. B, 4.795s, 2013 3,752,500 3,502,726 Charter Communications, Inc. bank term loan FRN 5.301s, 2014 1,000,000 790,000 Charter Communications, Inc. bank term loan FRN 4.8s, 2014 3,880,500 3,389,508 Mediacom Communications Corp. bank term loan FRN Ser. C, 4.223s, 2015 1,603,268 1,480,217 Mediacom Communications Corp. bank term loan FRN Ser. D2, 4.223s, 2015 886,500 817,796 UPC Broadband Holding BV bank term loan FRN 4.54s, 2014 (Netherlands) 2,000,000 1,873,000 14,931,934 Capital Goods (8.4%) Allied Waste Industries, Inc. bank term loan FRN 6.82s, 2012 348,500 340,127 Allied Waste Industries, Inc. bank term loan FRN 3.97s, 2012 507,788 495,587 Berry Plastics Holding Corp. bank term loan FRN 4.798s, 2015 3,308,125 2,830,928 Blount, Inc. bank term loan FRN Ser. B, 4.214s, 2010 3,259,501 3,112,824 Graham Packaging Co., LP bank term loan FRN 5.035s, 2011 3,555,000 3,377,805 Hawker Beechcraft Acquisition Co., LLC bank term loan FRN 2.601s, 2014 220,745 205,534 Hawker Beechcraft Acquisition Co., LLC bank term loan FRN Ser. B, 4.801s, 2014 3,780,695 3,520,182 Hexcel Corp. bank term loan FRN 5.188s, 2012 935,000 935,000 Hexcel Corp. bank term loan FRN Ser. B, 4.889s, 2012 1,000,028 980,027 Manitowoc Co., Inc. (The) bank term loan FRN Ser. B, 6 1/2s, 2014 515,000 513,713 Mueller Water Products, Inc. bank term loan FRN Ser. B, 4.51s, 2014 1,962,694 1,835,119 Polypore, Inc. bank term loan FRN Ser. B, 4.72s, 2014 975,150 926,393 Rexnord Corp. bank term loan FRN Ser. B, 5.286s, 2013 2,195,902 2,066,892 Rexnord Corp. bank term loan FRN Ser. B, 4.791s, 2013 1,154,713 1,086,874 28 SENIOR LOANS (83. 5%)* c cont. Principal amount Value Capital Goods cont. Sensata Technologies BV bank term loan FRN 4.543s, 2013 (Netherlands) $1,827,364 $1,604,654 Sequa Corp. bank term loan FRN 6.025s, 2014 1,986,159 1,890,162 Transdigm, Inc. bank term loan FRN 4.801s, 2013 3,745,000 3,613,925 Wesco Aircraft Hardware Corp. bank term loan FRN 8.56s, 2014 845,000 821,763 Wesco Aircraft Hardware Corp. bank term loan FRN 5.06s, 2013 1,579,875 1,514,705 31,672,214 Communication Services (5.3%) Alltel Communications, Inc. bank term loan FRN Ser. B2, 5.314s, 2015 648,367 640,749 Alltel Communications, Inc. bank term loan FRN Ser. B3, 4.966s, 2015 2,689,675 2,679,422 American Cellular Corp. bank term loan FRN Ser. DD, 0.5s, 2013 U 506,250 503,086 Cricket Communications, Inc. bank term loan FRN Ser. B, 6 1/2s, 2013 1,145,756 1,130,480 Crown Castle International Corp. bank term loan FRN 4.301s, 2014 2,058,826 1,925,430 Fairpoint Communications, Inc. bank term loan FRN Ser. B, 5 3/4s, 2015 1,365,000 1,199,494 Intelsat Corp. bank term loan FRN Ser. B2, 5.288s, 2011 35,884 34,129 Intelsat Corp. bank term loan FRN Ser. B2-A, 5.288s, 2013 35,895 34,139 Intelsat Corp. bank term loan FRN Ser. B2-C, 5.288s, 2013 35,884 34,129 Intelsat, Ltd. bank term loan FRN 5.783s, 2014 (Bermuda) 625,000 534,375 Intelsat, Ltd. bank term loan FRN Ser. B, 5.288s, 2013 (Bermuda) 1,620,769 1,554,588 Level 3 Communications, Inc. bank term loan FRN 4.945s, 2014 1,650,000 1,489,813 MetroPCS Wireless, Inc. bank term loan FRN 4.949s, 2013 2,596,127 2,479,597 PAETEC Holding Corp. bank term loan FRN 4.963s, 2013 1,402,950 1,276,685 Time Warner Telecom, Inc. bank term loan FRN Ser. B, 4.47s, 2013 2,143,121 2,049,895 West Corp. bank term loan FRN 4.937s, 2013 2,876,322 2,523,524 20,089,535 Consumer (0.4%) Yankee Candle Co., Inc. bank term loan FRN 4.805s, 2014 1,938,865 1,691,660 1,691,660 Consumer Cyclicals (0.8%) Aramark Corp. bank term loan FRN 2.025s, 2014 178,725 169,275 Aramark Corp. bank term loan FRN Ser. B, 4.676s, 2014 2,813,243 2,664,493 2,833,768 Consumer Goods (1.5%) Jarden Corp. bank term loan FRN Ser. B1, 4.551s, 2012 974,431 920,026 Jarden Corp. bank term loan FRN Ser. B2, 4.551s, 2012 1,974,555 1,864,309 Prestige Brands, Inc. bank term loan FRN Ser. B, 4.726s, 2011 1,087,305 1,062,841 Spectrum Brands, Inc. bank term loan FRN 2.314s, 2013 98,410 84,550 Spectrum Brands, Inc. bank term loan FRN Ser. B1, 6.732s, 2013 1,933,951 1,661,587 5,593,313 Consumer Services (0.1%) Rental Service Corp. bank term loan FRN 6.3s, 2013 700,000 566,563 566,563 29 SENIOR LOANS (83. 5%)* c cont. Principal amount Value Energy (3.9%) CR Gas Storage bank term loan FRN 4.843s, 2013 $39,828 $36,991 CR Gas Storage bank term loan FRN 4.411s, 2013 104,170 96,748 CR Gas Storage bank term loan FRN Ser. B, 4.534s, 2013 641,567 595,856 CR Gas Storage bank term loan FRN Ser. DD, 4.844s, 2013 70,564 65,536 Energy Solutions, Inc. bank term loan FRN Ser. A, 4.73s, 2013 69,338 67,431 Energy Transfer Equity, LP bank term loan FRN Ser. B, 4.553s, 2012 2,775,000 2,687,704 Enterprise GP Holdings, LP bank term loan FRN 4.905s, 2014 1,000,000 976,875 EPCO Holding, Inc. bank term loan FRN Ser. A, 3.846s, 2012 2,325,000 2,234,906 Hercules Offshore, Inc. bank term loan FRN Ser. B, 4.55s, 2013 966,850 931,802 IFM Holding Co. bank term loan FRN 4.65s, 2014 340,683 333,443 MEG Energy Corp. bank term loan FRN 4.8s, 2013 (Canada) 808,375 771,746 MEG Energy Corp. bank term loan FRN Ser. DD, 4.8s, 2013 (Canada) 344,938 329,271 Petroleum Geo-Services ASA bank term loan FRN 4.55s, 2015 (Norway) 1,115,951 1,081,077 Quicksilver Resources, Inc. bank term loan FRN 7 3/4s, 2013 245,000 242,550 Targa Resources, Inc. bank term loan FRN 4.654s, 2012 1,609,314 1,543,333 Targa Resources, Inc. bank term loan FRN 2.676s, 2012 911,704 874,324 Western Refining, Inc. bank term loan FRN Ser. B, 5s, 2014 1,900,000 1,637,958 14,507,551 Entertainment (3.5%) AMC Entertainment, Inc. bank term loan FRN 7.475s, 2013 900,000 847,969 Cinemark USA, Inc. bank term loan FRN 4.624s, 2013 1,683,794 1,589,983 MGM Studios, Inc. bank term loan FRN Ser. B, 6.051s, 2011 2,248,250 1,693,213 National Cinemedia, Inc. bank term loan FRN 4.54s, 2015 2,260,000 2,032,789 Regal Cinemas, Inc. bank term loan FRN Ser. B, 4.301s, 2010 2,969,773 2,802,311 Six Flags Theme Parks bank term loan FRN 4.795s, 2015 3,346,200 2,863,989 Universal City Development Partners bank term loan FRN Ser. B, 5.921s, 2011 1,316,487 1,300,030 13,130,284 Financial (3.1%) Capital Automotive, LP bank term loan FRN 4.22s, 2010 1,400,000 1,319,220 General Growth Properties, Inc. bank term loan FRN Ser. A, 3.62s, 2010 3,000,000 2,628,750 Hub International, Ltd. bank term loan FRN Ser. B, 5.301s, 2014 938,235 849,103 Hub International, Ltd. bank term loan FRN Ser. DD, 5.301s, 2014 U 210,881 190,847 Lender Processing Services, Inc. bank term loan FRN Ser. B, 4.963s, 2014 2,000,000 2,002,500 LNR Property Corp. bank term loan FRN Ser. B, 6.04s, 2011 1,276,000 984,647 Nuveen Investments, Inc. bank term loan FRN Ser. B, 5.467s, 2014 2,451,363 2,263,833 Tishman Speyer Real Estate bank term loan FRN 4.22s, 2012 1,550,000 1,271,000 11,509,900 Food (3.2%) Dean Foods Co. bank term loan FRN Ser. B, 4.305s, 2014 4,048,750 3,786,593 Del Monte Corp. bank term loan FRN Ser. B, 4.129s, 2012 1,135,945 1,111,238 Dole Food Co., Inc. bank term loan FRN Ser. B, 7.546s, 2013 436,613 400,729 Dole Food Co., Inc. bank term loan FRN Ser. C, 7.202s, 2013 1,455,377 1,335,764 Dole Food Co., Inc. bank term loan FRN Ser. C, 5.23s, 2013 198,010 181,737 Pinnacle Foods Holding Corp. bank term loan FRN Ser. B, 7.46s, 2014 1,919,650 1,750,481 WM Wrigley Jr., Co. bank term loan FRN Ser. B, 6 1/2s, 2014 3,425,000 3,438,457 12,004,999 30 SENIOR LOANS (83. 5%)* c cont. Principal amount Value Gaming & Lottery (3.4%) CCM Merger, Inc. bank term loan FRN Ser. B, 4.798s, 2012 $2,646,595 $2,375,319 Golden Nugget, Inc. bank term loan FRN Ser. B, 4.48s, 2014 938,636 788,455 Golden Nugget, Inc. bank term loan FRN Ser. DD, 4.47s, 2014 U 536,364 450,545 Green Valley Ranch Gaming, LLC bank term loan FRN Ser. B, 4.702s, 2014 1,721,991 1,319,045 Harrahs Operating Co., Inc. bank term loan FRN Ser. B3, 5.815s, 2015 1,800,000 1,576,876 Isle of Capri Casinos, Inc. bank term loan FRN 4.551s, 2014 1,746,414 1,486,635 Isle of Capri Casinos, Inc. bank term loan FRN Ser. A, 4.551s, 2014 540,878 460,422 Isle of Capri Casinos, Inc. bank term loan FRN Ser. B, 4.551s, 2014 698,565 594,654 Seminole Tribe of Florida bank term loan FRN Ser. B1, 4.216s, 2014 117,084 112,889 Seminole Tribe of Florida bank term loan FRN Ser. B2, 4.188s, 2014 421,440 406,339 Seminole Tribe of Florida bank term loan FRN Ser. B3, 4.313s, 2014 400,810 386,448 Tropicana Entertainment bank term loan FRN Ser. B, 6 1/4s, 2011 3,506,285 2,837,900 12,795,527 Health Care (8.0%) Accellent, Inc. bank term loan FRN Ser. B, 5.29s, 2012 1,154,290 1,041,746 Bausch & Lomb, Inc. bank term loan FRN Ser. B, 6.051s, 2015 1,790,601 1,742,783 Bausch & Lomb, Inc. bank term loan FRN Ser. DD, 6.051s, 2015 U 449,900 437,885 Biomet, Inc. bank term loan FRN Ser. B, 5.801s, 2015 2,119,661 2,075,943 Community Health Systems, Inc. bank term loan FRN Ser. B, 4.854s, 2014 3,665,599 3,464,409 Community Health Systems, Inc. bank term loan FRN Ser. DD, 0.5s, 2014 U 205,801 194,505 Fenwal Controls of Japan, Ltd. bank term loan FRN 4.899s, 2014 (Japan) 1,937,619 1,690,572 Fenwal Controls of Japan, Ltd. bank term loan FRN Ser. DD, 5.052s, 2014 (Japan) 327,024 285,329 HCA, Inc. bank term loan FRN Ser. B, 5.051s, 2013 4,246,607 3,976,769 Health Management Associates, Inc. bank term loan FRN 4.551s, 2014 1,305,968 1,195,687 Healthsouth Corp. bank term loan FRN Ser. B, 5.29s, 2013 1,977,562 1,870,914 Hologic, Inc. bank term loan FRN Ser. B, 5 3/4s, 2013 U 541,852 538,465 IASIS Healthcare, LLC/IASIS Capital Corp. bank term loan FRN 7.62s, 2014 97,562 91,545 IASIS Healthcare, LLC/IASIS Capital Corp. bank term loan FRN Ser. B, 4.463s, 2014 1,057,356 992,152 IASIS Healthcare, LLC/IASIS Capital Corp. bank term loan FRN Ser. DD, 4.463s, 2014 365,857 343,295 Select Medical Corp. bank term loan FRN Ser. B, 4.781s, 2012 1,729,719 1,603,234 Sun Healthcare Group, Inc. bank term loan FRN 2.701s, 2014 267,062 247,700 Sun Healthcare Group, Inc. bank term loan FRN Ser. B, 4.777s, 2014 1,185,118 1,099,197 Sun Healthcare Group, Inc. bank term loan FRN Ser. DD, 4.912s, 2014 165,009 153,046 Surgical Care Affiliates, Inc. bank term loan FRN Ser. B, 5.051s, 2015 2,593,800 2,282,544 United Surgical Partners International, Inc. bank term loan FRN 4.631s, 2014 2,422,097 2,198,053 United Surgical Partners International, Inc. bank term loan FRN Ser. DD, 4.918s, 2014 U 354,839 322,016 Vanguard Health Systems, Inc. bank term loan FRN 5.051s, 2011 2,188,277 2,106,217 29,954,006 31 SENIOR LOANS (83. 5%)* c cont. Principal amount Value Homebuilding (1.1%) Realogy Corp. bank term loan FRN 5.32s, 2013 $808,500 $667,350 Realogy Corp. bank term loan FRN Ser. B, 5.462s, 2013 3,003,000 2,478,727 Standard-Pacific Corp. bank term loan FRN Ser. B, 4.557s, 2013 1,259,820 1,020,454 4,166,531 Household Furniture and Appliances (0.6%) National Bedding Co. bank term loan FRN 7.463s, 2012 1,350,000 945,000 National Bedding Co. bank term loan FRN 4.59s, 2011 1,746,514 1,362,281 2,307,281 Leisure (0.3%) Ticketmaster bank term loan FRN Ser. B, 5.73s, 2014 1,265,000 1,271,325 1,271,325 Media (2.1%) Affinion Group, Inc. bank term loan FRN Ser. B, 5.298s, 2013 1,764,757 1,697,843 Idearc, Inc. bank term loan FRN Ser. B, 4.786s, 2014 2,105,836 1,474,085 R.H. Donnelley, Inc. bank term loan FRN Ser. D1, 6 3/4s, 2011 237,220 222,987 VNU Group BV bank term loan FRN Ser. B, 4.803s, 2013 (Netherlands) 3,637,321 3,359,408 Warner Music Group bank term loan FRN Ser. B, 4.651s, 2011 1,155,208 1,083,490 7,837,813 Publishing (3.3%) Cenveo, Inc. bank term loan FRN Ser. C, 4.551s, 2014 1,933,034 1,803,762 Cenveo, Inc. bank term loan FRN Ser. DD, 4.551s, 2014 71,333 66,562 Dex Media West, LLC/Dex Media Finance Co. bank term loan FRN Ser. B, 7s, 2014 1,555,000 1,422,825 GateHouse Media, Inc. bank term loan FRN Ser. B, 4.93s, 2014 175,000 94,063 GateHouse Media, Inc. bank term loan FRN Ser. B, 4.65s, 2014 2,694,565 1,448,329 GateHouse Media, Inc. bank term loan FRN Ser. DD, 4.788s, 2014 1,005,435 540,421 Penton Media, Inc. bank term loan FRN 5.042s, 2013 2,073,750 1,570,866 Readers Digest Association, Inc. (The) bank term loan FRN Ser. B, 4.606s, 2014 2,257,345 1,822,806 Tribune Co. bank term loan FRN Ser. B, 5.786s, 2014 5,222,250 3,585,075 12,354,709 Restaurants (0.2%) NPC International, Inc. bank term loan FRN Ser. B, 4.49s, 2013 1,021,816 929,852 929,852 Retail (3.2%) Claires Stores, Inc. bank term loan FRN 5.445s, 2014 1,338,415 894,348 Dollar General Corp. bank term loan FRN 8.109s, 2013 1,900,000 1,748,296 J Crew Operating Corp. bank term loan FRN Ser. B, 5.178s, 2013 175,439 164,912 Michaels Stores, Inc. bank term loan FRN Ser. B, 4 3/4s, 2013 3,885,565 2,995,530 Neiman Marcus Group, Inc. (The) bank term loan FRN Ser. B, 4.422s, 2013 1,258,523 1,167,566 Pantry, Inc. (The) bank term loan FRN 4.22s, 2014 1,444,476 1,296,417 Pantry, Inc. (The) bank term loan FRN 4.22s, 2014 415,834 373,211 Rite-Aid Corp. bank term loan FRN Ser. B, 4.223s, 2014 548,625 486,219 Supervalu, Inc. bank term loan FRN Ser. B, 3.714s, 2012 3,000,000 2,814,999 11,941,498 32 SENIOR LOANS (83. 5%)* c cont. Principal amount Value Technology (6.7%) Activant Solutions Holdings, Inc. bank term loan FRN Ser. B, 4.809s, 2013 $2,988,391 $2,584,958 Compucom Systems, Inc. bank term loan FRN 5.97s, 2014 1,875,825 1,735,138 First Data Corp. bank term loan FRN Ser. B1, 5.252s, 2014 2,513,668 2,303,498 First Data Corp. bank term loan FRN Ser. B3, 5.552s, 2014 1,837,889 1,683,637 Flextronics International, Ltd. bank term loan FRN Ser. B, 5.041s, 2014 (Singapore) 240,371 218,062 Flextronics International, Ltd. bank term loan FRN Ser. B, 5.041s, 2014 (Singapore) 836,491 758,855 Freescale Semiconductor, Inc. bank term loan FRN Ser. B, 4.214s, 2013 1,715,608 1,530,645 JDA Software Group, Inc. bank term loan FRN Ser. B, 5.034s, 2013 554,839 540,968 Macrovision Solutions Corp. bank term loan FRN 7 1/4s, 2013 465,000 464,419 ON Semiconductor Corp. bank term loan FRN 4.551s, 2013 691,250 646,319 Open Solutions, Inc. bank term loan FRN Ser. B, 5.145s, 2014 2,177,545 1,524,281 Orbitz Worldwide, Inc. bank term loan FRN Ser. B, 5.664s, 2014 1,707,100 1,303,086 Reynolds & Reynolds Co. (The) bank term loan FRN 4.801s, 2012 1,975,294 1,827,147 Sabre Holdings Corp. bank term loan FRN 4.664s, 2014 3,741,459 2,849,226 SunGard Data Systems, Inc. bank term loan FRN 4.553s, 2014 4,115,057 3,861,975 Travelport bank term loan FRN 5.301s, 2013 236,438 197,525 Travelport bank term loan FRN Ser. B, 4.713s, 2013 1,178,358 984,420 25,014,159 Textiles (1.0%) Hanesbrands, Inc. bank term loan FRN 6.545s, 2014 1,000,000 974,063 Hanesbrands, Inc. bank term loan FRN 4.546s, 2013 1,778,170 1,724,330 Levi Strauss & Co. bank term loan FRN 4.713s, 2014 1,400,000 1,167,250 3,865,643 Tire & Rubber (0.8%) Cooper-Standard Automotive, Inc. bank term loan FRN Ser. B, 5.313s, 2012 222,330 203,154 Cooper-Standard Automotive, Inc. bank term loan FRN Ser. C, 5.313s, 2012 555,559 507,642 Cooper-Standard Automotive, Inc. bank term loan FRN Ser. D, 5.313s, 2012 633,750 586,219 Goodyear Tire & Rubber Co. (The) bank term loan FRN 4.54s, 2010 2,000,000 1,825,000 3,122,015 Transportation (0.1%) Delta Airlines, Inc. bank term loan FRN 4.463s, 2012 117,000 97,695 UAL Corp. bank term loan FRN Ser. B, 4.573s, 2014 591,044 430,969 528,664 Utilities & Power (5.0%) Calpine Corp. bank term loan FRN Ser. B, 5.685s, 2014 1,994,987 1,852,845 Dynegy Holdings, Inc. bank term loan FRN 3.963s, 2013 3,512,234 3,245,157 Dynegy Holdings, Inc. bank term loan FRN 3.963s, 2013 310,420 286,815 Energy Future Holdings Corp. bank term loan FRN Ser. B2, 6.213s, 2014 2,929,402 2,730,039 Energy Future Holdings Corp. bank term loan FRN Ser. B3, 6.269s, 2014 1,044,600 971,478 Mirant North America, LLC bank term loan FRN 4.213s, 2013 1,185,782 1,138,066 NRG Energy, Inc. bank term loan FRN 7.84s, 2014 U 1,077,734 1,026,542 NRG Energy, Inc. bank term loan FRN 4.451s, 2014 971,285 920,022 NRG Energy, Inc. bank term loan FRN 4.301s, 2014 1,982,870 1,878,218 33 SENIOR LOANS (83. 5%)* c cont. Principal amount Value Utilities & Power cont . Reliant Energy, Inc. bank term loan FRN 2.344s, 2014 $2,435,000 $2,292,959 TPF Generation Holdings, LLC bank term loan FRN 7.36s, 2013 132,138 126,951 TPF Generation Holdings, LLC bank term loan FRN 5.26s, 2013 421,520 404,975 TPF Generation Holdings, LLC bank term loan FRN Ser. B, 4.801s, 2013 2,080,370 1,998,716 18,872,783 Total senior loans (cost $345,051,844) $313,942,678 CORPORATE BONDS AND NOTES (7.1%)* Principal amount Value Basic Materials (0.6%) Builders FirstSource, Inc. company guaranty sr. sec. notes FRN 7.054s, 2012 $655,000 $442,125 Clondalkin Acquisition BV 144A company guaranty sr. sec. notes FRN 4.776s, 2013 (Netherlands) 265,000 217,631 Freeport-McMoRan Copper & Gold, Inc. sr. unsec. notes FRN 5.883s, 2015 1,000,000 1,008,147 Hexion U.S. Finance Corp./Hexion Nova Scotia Finance, ULC sec. FRN 7.304s, 2014 1,000,000 762,500 2,430,403 Capital Goods (0.4%) Berry Plastics Holding Corp. sec. FRN 6.651s, 2014 1,000,000 750,000 General Cable Corp. company guaranty sr. unsec. notes FRN 5.166s, 2015 1,000,000 865,000 1,615,000 Communication Services (0.9%) Centennial Communications Corp. sr. unsec. notes FRN 8.541s, 2013 750,000 746,250 iPCS, Inc. company guaranty sr. sec. notes FRN 4.926s, 2013 440,000 390,500 Level 3 Financing, Inc. 144A company guaranty FRN 6.845s, 2015 1,000,000 807,500 Qwest Corp. sr. notes FRN 6.026s, 2013 1,250,000 1,156,250 Rural Cellular Corp. sr. unsec. sub. notes FRN 5.681s, 2013 460,000 469,200 3,569,700 Consumer Cyclicals (1.7%) Aramark Corp. company guaranty FRN 6.301s, 2015 1,000,000 930,000 Autonation, Inc. company guaranty sr. unsec. notes FRN 4.791s, 2013 1,000,000 825,000 Ford Motor Credit Co., LLC sr. unsec. FRN 5.538s, 2012 2,200,000 1,595,531 Harry & David Holdings, Inc. company guaranty sr. unsec. notes FRN 7.81s, 2012 500,000 315,000 MGM Mirage, Inc. company guaranty 8 1/2s, 2010 1,000,000 967,500 Seminole Hard Rock Entertainment, Inc. 144A sr. sec. notes FRN 5.276s, 2014 1,090,000 874,725 THL Buildco, Inc. (Nortek Holdings, Inc.) 144A sr. sec. notes 10s, 2013 1,000,000 935,000 6,442,756 Consumer Staples (0.2%) Universal City Florida Holding Co. sr. unsec. notes FRN 7.551s, 2010 670,000 648,225 648,225 Energy (0.4%) El Paso Corp. sr. unsec. notes 7 3/4s, 2010 1,000,000 1,018,350 SandRidge Energy, Inc. 144A company guaranty sr. unsec. FRN 6.416s, 2014 425,000 398,574 1,416,924 34 CORPORATE BONDS AND NOTES (7.1%)* cont. Principal amount Value Financial (0.3%) GMAC, LLC sr. unsec. unsub. notes FRN 4.054s, 2009 $1,000,000 $879,987 USI Holdings Corp. 144A sr. unsec. notes FRN 6.679s, 2014 190,000 151,525 1,031,512 Health Care (0.7%) Health Management Associates, Inc. sr. notes 6 1/8s, 2016 2,555,000 2,222,850 US Oncology Holdings, Inc. sr. unsec. notes FRN 7.949s, 2012  516,000 401,190 2,624,040 Technology (1.4%) Freescale Semiconductor, Inc. sr. unsec. FRN 6.651s, 2014 2,750,000 2,028,125 Nortel Networks, Ltd. company guaranty sr. unsec. notes FRN 7.041s, 2011 (Canada) 750,000 695,625 NXP BV/NXP Funding, LLC company guaranty sr. sec. notes FRN 5.541s, 2013 (Netherlands) 3,035,000 2,359,713 5,083,463 Utilities & Power (0.5%) Ipalco Enterprises, Inc. sr. sec. notes 7 5/8s, 2011 705,000 733,200 Teco Energy, Inc. sr. notes FRN 4.801s, 2010 1,000,000 975,000 1,708,200 Total corporate bonds and notes (cost $31,121,266) $26,570,223 SHORT-TERM INVESTMENTS (12.2%)* Principal amount/shares Value Atlantic Asset Securities Corp. for an effective yield of 2.75%, October 27, 2008 $3,000,000 $2,987,260 Beagle Funding, LLC for an effective yield of 2.83%, September 15, 2008 3,000,000 2,996,734 Enterprise Funding Co., LLC for an effective yield of 2.79%, November 19, 2008 2,000,000 1,986,240 Gemini Securitization Corp., LLC for an effective yield of 2.77%, November 6, 2008 2,000,000 1,989,916 Govco, Inc. for an effective yield of 3.04%, December 23, 2008 2,000,000 1,980,260 U.S. Treasury Bills for an effective yield of 1.39%, September 18, 2008 # 9,000 8,994 Putnam Prime Money Market Fund e 33,866,054 33,866,054 Total short-term investments (cost $45,815,458) $45,815,458 TOTAL INVESTMENTS Total investments (cost $421,988,568) $386,328,359 * Percentages indicated are based on net assets of $375,902,867.  Income may be received in cash or additional securities at the discretion of the issuer. # This security was pledged and segregated with the custodian to cover margin requirements for futures contracts at August 31, 2008. c Senior loans are exempt from registration under the Securities Act of 1933, as amended, but contain certain restrictions on resale and cannot be sold publicly. These loans pay interest at rates which adjust periodically. The interest rates shown for senior loans are the current interest rates at August 31, 2008. Senior loans are also subject to mandatory and/or optional prepayment which cannot be predicted. As a result, the remaining maturity may be substantially less than the stated maturity shown (Notes 1 and 6). e See Note 5 to the financial statements regarding investments in Putnam Prime Money Market Fund. U These securities, in part or in entirety, represent unfunded loan commitments (Note 7). 35 At August 31, 2008, liquid assets totaling $104,564 have been designated as collateral for open swap contracts. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. The rates shown on Floating Rate Notes (FRN) are the current interest rates at August 31, 2008. The dates shown on debt obligations are the original maturity dates. FUTURES CONTRACTS OUTSTANDING at 8/31/08 (Unaudited) Number of Expiration Unrealized contracts Value date depreciation U.S. Treasury Note 2 yr (Short) 8 $1,698,250 Dec-08 $(1,703) Total $(1,703) INTEREST RATE SWAP CONTRACTS OUTSTANDING at 8/31/08 (Unaudited) Payments Payments Swap counterparty / Termination made by received by Unrealized Notional amount date fund per annum fund per annum depreciation Citibank, N.A., New York $2,140,000 1/23/17 5.2675% 3 month USD- LIBOR-BBA $(137,195) Total $(137,195) CREDIT DEFAULT CONTRACTS OUTSTANDING at 8/31/08 (Unaudited) Upfront Fixed payments Unrealized Swap counterparty / premium Notional Termination received (paid) by appreciation/ Referenced debt* received (paid)** amount date fund per annum (depreciation) Bear Stearns Credit Products, Inc. Claires Stores, 9 5/8%, 6/1/15 $ $235,000 6/20/12 230 bp $(57,739) Credit Suisse International Harrahs Operating Co., Inc., 5 5/8%, 6/1/15  560,000 3/20/09 600 bp (5,585) Goldman Sachs International Iron Mountain, Inc., 6 5/8%, 1/1/16  1,000,000 9/20/13 410 bp 2,985 Lehman Brothers Special Financing, Inc. Advanced Micro Devices, 7 3/4%, 11/1/12  1,000,000 3/20/09 675 bp (13,712) Harrahs Operating Co., Inc., 5 5/8%, 6/1/15  395,000 3/20/09 610 bp (3,646) Tenet Healthcare Corp, 7 3/8%, 2/1/13  170,000 12/20/08 365 bp 2,013 Total $(75,684) * Payments related to the reference debt are made upon a credit default event. ** Upfront premium is based on the difference between the original spread on issue and the market spread on day of execution. 36 In September 2006, the FASB issued Statement of Financial Accounting Standards No. 157, Fair Value Measurements (SFAS 157). SFAS 157 is effective for financial statements issued for fiscal years beginning after November 15, 2007 and interim periods within those fiscal years. While the adoption of SFAS 157 does not have a material effect on the funds net asset value, it does require additional disclosures about fair value measurements. The Standard establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the funds investments. The three levels are defined as follows: Level 1  Valuations based on quoted prices for identical securities in active markets. Level 2  Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3  Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the funds net assets as of August 31, 2008: Valuation inputs Investments in securities Other financial instruments Level 1 $33,866,054 $(1,703) Level 2 352,462,305 (212,879) Level 3   Total $386,328,359 $(214,582) Other financial instruments include futures, written options, TBA sale commitments, swaps and forward contracts which are valued at the unrealized appreciation/(depreciation) on the instrument. The accompanying notes are an integral part of these financial statements. 37 Statement of assets and liabilities 8/31/08 (Unaudited) ASSETS Investment in securities, at value (Note 1): Unaffiliated issuers (identified cost $388,122,514) $352,462,305 Affiliated issuers (identified cost $33,866,054) (Note 5) 33,866,054 Interest and other receivables 2,518,437 Receivable for shares of the fund sold 591,307 Receivable for securities sold 20,405,908 Receivable for sales of delayed delivery securities (Notes 1, 6 and 7) 147,615 Receivable for closed swap contracts (Note 1) 835,190 Unrealized appreciation on swap contracts (Note 1) 4,998 Total assets 410,831,814 LIABILITIES Payable to custodian (Note 2) 711,452 Payable for variation margin (Note 1) 750 Distributions payable to shareholders 707,783 Payable for securities purchased 27,987,866 Payable for purchases of delayed delivery securities (Notes 1, 6 and 7) 2,864,379 Payable for shares of the fund repurchased 768,988 Payable for compensation of Manager (Notes 2 and 5) 395,462 Payable for investor servicing fees (Note 2) 41,448 Payable for custodian fees (Note 2) 4,180 Payable for Trustee compensation and expenses (Note 2) 36,737 Payable for administrative services (Note 2) 1,608 Payable for distribution fees (Note 2) 181,201 Payable for closed swap contracts (Note 1) 923,116 Unrealized depreciation on swap contracts (Note 1) 217,877 Other accrued expenses 86,100 Total liabilities 34,928,947 Net assets $375,902,867 REPRESENTED BY Paid-in capital (Unlimited shares authorized) (Notes 1 and 4) $431,894,254 Distributions in excess of net investment income (Note 1) (921,721) Accumulated net realized loss on investments (Note 1) (19,194,875) Net unrealized depreciation of investments (35,874,791) Total  Representing net assets applicable to capital shares outstanding $375,902,867 38 Statement of assets and liabilities (Continued) COMPUTATION OF NET ASSET VALUE AND OFFERING PRICE Net asset value and redemption price per class A share ($224,862,964 divided by 25,012,090 shares) $8.99 Offering price per class A share (100/96.75 of $8.99)* $9.29 Net asset value and offering price per class B share ($14,294,707 divided by 1,590,838 shares)** $8.99 Net asset value and offering price per class C share ($84,485,818 divided by 9,402,690 shares)** $8.99 Net asset value and redemption price per class M share ($3,617,474 divided by 402,449 shares) $8.99 Offering price per class M share (100/98.00 of $8.99)* $9.17 Net asset value, offering price and redemption price per class R share ($130,051 divided by 14,468 shares) $8.99 Net asset value, offering price and redemption price per class Y share ($48,511,853 divided by 5,394,042 shares) $8.99 * On single retail sales of less than $100,000. On sales of $100,000 or more the offering price is reduced. ** Redemption price per share is equal to net asset value less any applicable contingent deferred sales charge. The accompanying notes are an integral part of these financial statements. 39 Statement of operations Six months ended 8/31/08 (Unaudited) INVESTMENT INCOME Interest (including interest income of $386,083 from investments in affiliated issuers) (Note 5) $11,072,752 EXPENSES Compensation of Manager (Note 2) 1,247,312 Investor servicing fees (Note 2) 248,694 Custodian fees (Note 2) 12,243 Trustee compensation and expenses (Note 2) 15,877 Administrative services (Note 2) 15,489 Distribution fees  Class A (Note 2) 286,528 Distribution fees  Class B (Note 2) 66,171 Distribution fees  Class C (Note 2) 433,998 Distribution fees  Class M (Note 2) 8,812 Distribution fees  Class R (Note 2) 341 Other 112,184 Fees waived and reimbursed by Manager (Notes 2 and 5) (117,889) Total expenses 2,329,760 Expense reduction (Note 2) (11,951) Net expenses 2,317,809 Net investment income 8,754,943 Net realized loss on investments (Notes 1 and 3) (8,387,085) Net realized loss on swap contracts (Note 1) (63,050) Net realized loss on futures contracts (Note 1) (3,785) Net unrealized appreciation of investments, futures contracts and swap contracts during the period 12,366,980 Net gain on investments 3,913,060 Net increase in net assets resulting from operations $12,668,003 The accompanying notes are an integral part of these financial statements. 40 Statement of changes in net assets DECREASE IN NET ASSETS Six months ended 8/31/08* Year ended 2/29/08 Operations: Net investment income $8,754,943 $33,256,829 Net realized loss on investments (8,453,920) (9,405,293) Net unrealized appreciation (depreciation) of investments 12,366,980 (50,494,916) Net increase (decrease) in net assets resulting from operations 12,668,003 (26,643,380) Distributions to shareholders (Note 1): From ordinary income Net investment income Class A (5,847,958) (22,530,040) Class B (353,660) (1,586,378) Class C (1,898,118) (7,219,693) Class M (112,289) (445,334) Class R (3,330) (50,505) Class Y (1,251,447) (2,365,286) Redemption fees (Note 1) 812 12,217 Decrease from capital share transactions (Note 4) (10,300,040) (51,025,101) Total decrease in net assets (7,098,027) (111,853,500) NET ASSETS Beginning of period 383,000,894 494,854,394 End of period (including distributions in excess of net investment income of $921,721 and $209,862, respectively) $375,902,867 $383,000,894 * Unaudited The accompanying notes are an integral part of these financial statements. 41 Financial highlights (For a common share outstanding throughout the period) INVESTMENT OPERATIONS: LESS DISTRIBUTIONS: RATIOS AND SUPPLEMENTAL DATA: Ratio of net Net realized Ratio investment Net asset value, and unrealized Total from From net Net asset Total return Net assets, of expenses income (loss) beginning Net investment gain (loss) on investment investment Total Redemption value, end of at net asset end of period to average to average Portfolio Period ended of period income (loss) a,d investments operations income distributions fees period value (%) b (in thousands) net assets (%) c,d net assets (%) d turnover (%) Class A August 31, 2008 ** $8.90 .22 .10 .32 (.23) (.23)  e $8.99 3.65* $224,863 .53 * 2.38 * 22.64 * February 29, 2008 10.03 .64 (1.12) (.48) (.65) (.65)  e 8.90 (5.04) 231,024 1.04 6.53 65.32 February 28, 2007 10.01 .62  e .62 (.60) (.60)  e 10.03 6.43 341,400 1.04 6.20 89.22 February 28, 2006 10.04 .47 (.05) .42 (.45) (.45)  e 10.01 4.32 263,864 1.09 4.66 59.85 February 28, 2005  10.00 .17 .04 .21 (.17) (.17)  10.04 2.09* 89,085 .63 * 1.73 * 51.36 * Class B August 31, 2008 ** $8.89 .19 .12 .31 (.21) (.21)  e $8.99 3.44* $14,295 .83 * 2.10 * 22.64 * February 29, 2008 10.03 .58 (1.12) (.54) (.60) (.60)  e 8.89 (5.71) 16,752 1.64 5.93 65.32 February 28, 2007 10.01 .56  e .56 (.54) (.54)  e 10.03 5.80 28,576 1.64 5.57 89.22 February 28, 2006 10.03 .40 (.03) .37 (.39) (.39)  e 10.01 3.81 25,633 1.69 4.02 59.85 February 28, 2005  9.95 .12 .08 .20 (.12) (.12)  10.03 1.99* 8,961 .83 * 1.31 * 51.36 * Class C August 31, 2008 ** $8.89 .18 .12 .30 (.20) (.20)  e $8.99 3.36* $84,486 .91 * 2.01 * 22.64 * February 29, 2008 10.03 .56 (1.12) (.56) (.58) (.58)  e 8.89 (5.87) 88,517 1.79 5.80 65.32 February 28, 2007 10.01 .55  e .55 (.53) (.53)  e 10.03 5.67 114,234 1.79 5.48 89.22 February 28, 2006 10.03 .40 (.04) .36 (.38) (.38)  e 10.01 3.66 76,554 1.84 3.92 59.85 February 28, 2005  9.95 .10 .09 .19 (.11) (.11)  10.03 1.92* 24,467 .90 * 1.25 * 51.36 * Class M August 31, 2008 ** $8.90 .21 .11 .32 (.23) (.23)  e $8.99 3.55* $3,617 .60 * 2.38 * 22.64 * February 29, 2008 10.03 .62 (1.11) (.49) (.64) (.64)  e 8.90 (5.19) 5,637 1.19 6.41 65.32 February 28, 2007 10.01 .59 .02 .61 (.59) (.59)  e 10.03 6.27 6,767 1.19 5.89 89.22 February 28, 2006 10.03 .41 .01 f .42 (.44) (.44)  e 10.01 4.31 14,928 1.24 4.23 59.85 February 28, 2005  9.95 .12 .10 .22 (.14) (.14)  10.03 2.22* 21,834 .61 * 1.57 * 51.36 * Class R August 31, 2008 ** $8.90 .21 .10 .31 (.22) (.22)  e $8.99 3.50* $130 .65 * 2.26 * 22.64 * February 29, 2008 10.03 .60 (1.10) (.50) (.63) (.63)  e 8.90 (5.26) 137 1.29 6.05 65.32 February 28, 2007 10.01 .58 .02 .60 (.58) (.58)  e 10.03 6.18 353 1.29 5.78 89.22 February 28, 2006 10.03 .42 (.01) .41 (.43) (.43)  e 10.01 4.17 235 1.34 4.25 59.85 February 28, 2005  9.95 .14 .07 .21 (.13) (.13)  10.03 2.17* 10 .66 * 1.44 * 51.36 * Class Y August 31, 2008 ** $8.90 .23 .11 .34 (.25) (.25)  e $8.99 3.78* $48,512 .40 * 2.48 * 22.64 * February 29, 2008 10.03 .66 (1.11) (.45) (.68) (.68)  e 8.90 (4.82) 40,932 .79 6.89 65.32 February 28, 2007 10.01 .63 .02 .65 (.63) (.63)  e 10.03 6.73 3,524 .79 6.29 89.22 February 28, 2006  10.01 .22  e .22 (.22) (.22)  e 10.01 2.19* 5,747 .34 * 2.20 * 59.85 See notes to financial highlights at the end of this section. The accompanying notes are an integral part of these financial statements. 42 43 Financial highlights (Continued) * Not annualized. ** Unaudited.  For the period August 4, 2004 (commencement of operations) to February 28, 2005.   For the period September 7, 2004 (commencement of operations) to February 28, 2005.    For the period October 4, 2005 (commencement of operations) to February 28, 2006. a Per share net investment income (loss) has been determined on the basis of the weighted average number of shares outstanding during the period. b Total return assumes dividend reinvestment and does not reflect the effect of sales charges. c Includes amounts paid through expense offset arrangements (Note 2). d Reflects an involuntary contractual expense limitation and/or waivers of certain fund expenses in connection with investments in Putnam Prime Money Market Fund in effect during the period. As a result of such limitation and/or waivers, the expenses of each class, as a percentage of its average net assets, reflect a reduction of the following amounts (Notes 2 and 5): 8/31/08 2/29/08 2/28/07 2/28/06 2/28/05 Class A 0.03% 0.02% 0.01% 0.03% 0.16% Class B 0.03 0.02 0.01 0.03 0.14 Class C 0.03 0.02 0.01 0.03 0.14 Class M 0.03 0.02 0.01 0.04 0.14 Class R 0.03 0.02 0.01 0.03 0.14 Class Y 0.03 0.02 0.01 <0.01  e Amount represents less than $0.01 per share. f The amount of net realized and unrealized gain shown for a share outstanding for the period ending February 28, 2006, does not correspond with the aggregate net loss on investments for the period due to the timing of sales and repurchases of fund shares in relation to fluctuating market values of the investments of the portfolio. The accompanying notes are an integral part of these financial statements. 44 Notes to financial statements 8/31/08 (Unaudited) Note 1: Significant accounting policies Putnam Floating Rate Income Fund (the fund) is a series of Putnam Funds Trust (the trust), a Massachusetts business trust, which is registered under the Investment Company Act of 1940, as amended, as a diversified, open-end management investment company. The fund seeks high current income. Preservation of capital is a secondary goal. The fund will invest primarily in income-producing floating rate loans and other floating rate debt securities. The fund offers class A, class B, class C, class M, class R and class Y shares. Class A and class M shares are sold with a maximum front-end sales charge of 3.25% and 2.00%, respectively, and generally do not pay a contingent deferred sales charge. Class B shares, which convert to class A shares after approximately eight years, do not pay a front-end sales charge and are subject to a contingent deferred sales charge, if those shares are redeemed within four years of purchase. Class C shares have a one-year 1.00% contingent deferred sales charge and do not convert to class A shares. Class R shares, which are offered to qualified employee-benefit plans, are sold at net asset value. The expenses for class A, class B, class C, class M and class R shares may differ based on the distribution fee of each class, which is identified in Note 2. ClassY shares, which are sold at net asset value, are generally subject to the same expenses as class A, class B, class C, class M and class R shares, but do not bear a distribution fee. Class Y shares are generally only available to corporate and institutional clients and clients in other approved programs. A 1.00% redemption fee may apply on any shares that are redeemed (either by selling or exchanging into another fund) within 7 days of purchase. The redemption fee is accounted for as an addition to paid-in-capital. Investment income, realized and unrealized gains and losses and expenses of the fund are borne pro-rata based on the relative net assets of each class to the total net assets of the fund, except that each class bears expenses unique to that class (including the distribution fees applicable to such classes). Each class votes as a class only with respect to its own distribution plan or other matters on which a class vote is required by law or determined by the Trustees. If the fund were liquidated, shares of each class would receive their pro-rata share of the net assets of the fund. In addition, the Trustees declare separate dividends on each class of shares. In the normal course of business, the fund enters into contracts that may include agreements to indemnify another party under given circumstances. The funds maximum exposure under these arrangements is unknown as this would involve future claims that may be, but have not yet been, made against the fund. However, the funds management team expects the risk of material loss to be remote. The following is a summary of significant accounting policies consistently followed by the fund in the preparation of its financial statements. The preparation of financial statements is in conformity with accounting principles generally accepted in the United States of America and requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities in the financial statements and the reported amounts of increases and decreases in net assets from operations during the reporting period. Actual results could differ from those estimates. A) Security valuation Senior loans are valued at fair value on the basis of valuations provided by an independent pricing service, approved by the Trustees. Such services use information with respect to transactions in senior loans, quotations from senior loan dealers, market transactions in comparable securities and various relationships between securities in determining value. Market quotations are not considered to be readily available for certain debt obligations; such investments are valued on the basis of valuations furnished by an independent pricing service approved by the Trustees or dealers selected by Putnam Investment Management, LLC (Putnam Management), the funds manager, a wholly-owned subsidiary of Putnam, LLC. Such services or dealers determine valuations for normal institutional-size trading units of such securities using methods based on market transactions for comparable securities and various relationships, generally recognized by institutional traders, between securities. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. Certain investments, including certain restricted securities, are also valued at fair value following procedures approved by the Trustees. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund 45 could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security at a given point in time and does not reflect an actual market price, which may be different by a material amount. B) Joint trading account Pursuant to an exemptive order from the Securities and Exchange Commission (the SEC), the fund may transfer uninvested cash balances, including cash collateral received under security lending arrangements, into a joint trading account along with the cash of other registered investment companies and certain other accounts managed by Putnam Management. These balances may be invested in issues of short-term investments having maturities of up to 397 days for collateral received under security lending arrangements and up to 90 days for other cash investments. C) Repurchase agreements The fund, or any joint trading account, through its custodian, receives delivery of the underlying securities, the market value of which at the time of purchase is required to be in an amount at least equal to the resale price, including accrued interest. Collateral for certain tri-party repurchase agreements is held at the counterpartys custodian in a segregated account for the benefit of the fund and the counterparty. Putnam Management is responsible for determining that the value of these underlying securities is at all times at least equal to the resale price, including accrued interest. D) Security transactions and related investment income Security transactions are recorded on the trade date (the date the order to buy or sell is executed). Gains or losses on securities sold are determined on the identified cost basis. Interest income is recorded on the accrual basis. All premiums/discounts are amortized/accreted on a yield-to-maturity basis. Securities purchased or sold on a delayed delivery basis may be settled a month or more after the trade date; interest income is accrued based on the terms of the securities. Losses may arise due to changes in the market value of the underlying securities or if the counterparty does not perform under the contract. The fund earned certain fees in connection with its senior loan purchasing activities. These fees are treated as market discount and are recorded as income in the Statement of operations. E) Futures and options contracts The fund may use futures and options contracts to hedge against changes in the values of securities the fund owns, owned or expects to purchase, or for other investment purposes.The fund may also write options on swaps or securities it owns or in which it may invest to increase its current returns. The potential risk to the fund is that the change in value of futures and options contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments, if there is an illiquid secondary market for the contracts, or if the counterparty to the contract is unable to perform. Risks may exceed amounts recognized on the Statement of assets and liabilities.When the contract is closed, the fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed. Realized gains and losses on purchased options are included in realized gains and losses on investment securities. If a written call option is exercised, the premium originally received is recorded as an addition to sales proceeds. If a written put option is exercised, the premium originally received is recorded as a reduction to the cost of investments. Futures contracts are valued at the quoted daily settlement prices established by the exchange on which they trade. The fund and the broker agree to exchange an amount of cash equal to the daily fluctuation in the value of the futures contract. Such receipts or payments are known as variation margin. Exchange traded options are valued at the last sale price or, if no sales are reported, the last bid price for purchased options and the last ask price for written options. Options traded over-the-counter are valued using prices supplied by dealers. Futures and written option contracts outstanding at period end, if any, are listed after the funds portfolio. F) Interest rate swap contracts The fund may enter into interest rate swap contracts, which are arrangements between two parties to exchange cash flows based on a notional principal amount, to manage the funds exposure to interest rates. Interest rate swap contracts are marked-to-market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as an unrealized gain or loss. Payments received or made are recorded as a realized gains or loss. Certain interest rate swap contracts may include extended effective dates. Payments related to these swap contracts is accrued based on the terms of the contract. The fund could be exposed to credit or market risk due 46 to unfavorable changes in the fluctuation of interest rates or if the counterparty defaults on its obligation to perform. Risk of loss may exceed amounts recognized on the Statement of assets and liabilities. Interest rate swap contracts outstanding at period end, if any, are listed after the funds portfolio. G) Credit default contracts The fund may enter into credit default contracts where one party, the protection buyer, makes an upfront or periodic payment to a counterparty, the protection seller, in exchange for the right to receive a contingent payment. The maximum amount of the payment may equal the notional amount, at par, of the underlying index or security as a result of a related credit event. Payments are made upon a credit default event of the disclosed primary referenced obligation or all other equally ranked obligations of the reference entity. An upfront payment received by the fund, as the protection seller, is recorded as a liability on the funds books. An upfront payment made by the fund, as the protection buyer, is recorded as an asset on the funds books. Periodic payments received or paid by the fund are recorded as realized gains or losses.The credit default contracts are marked-to-market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as an unrealized gain or loss. Payments received or made as a result of a credit event or termination of the contract are recognized, net of a proportional amount of the upfront payment, as realized gains or losses. In addition to bearing the risk that the credit event will occur, the fund could be exposed to market risk due to unfavorable changes in interest rates or in the price of the underlying security or index, the possibility that the fund may be unable to close out its position at the same time or at the same price as if it had purchased comparable publicly traded securities or that the counterparty may default on its obligation to perform. Risks of loss may exceed amounts recognized on the Statement of assets and liabilities. Credit default contracts outstanding at period end, if any, are listed after the funds portfolio. H) Federal taxes It is the policy of the fund to distribute all of its taxable income within the prescribed time and otherwise comply with the provisions of the Internal Revenue Code of 1986, as amended (the Code), applicable to regulated investment companies. It is also the intention of the fund to distribute an amount sufficient to avoid imposition of any excise tax under Section 4982 of the Code. The fund is subject to the provisions of FASB Interpretation No. 48, Accounting for Uncertainties in Income Taxes (FIN 48). FIN 48 sets forth a minimum threshold for financial statement recognition of the benefit of a tax position taken or expected to be taken in a tax return. The fund did not have any unrecognized tax benefits in the accompanying financial statements. Therefore, no provision has been made for federal taxes on income, capital gains or unrealized appreciation on securities held nor for excise tax on income and capital gains. Each of the funds federal tax returns for the prior three fiscal years remains subject to examination by the Internal Revenue Service. At February 29, 2008, the fund had a capital loss carryover of $3,093,778 available to the extent allowed by the Code to offset future net capital gain, if any. The amount of the carryover and the expiration dates are: Loss Carryover Expiration $ 55,084 February 28, 2013 259,624 February 28, 2014 768,240 February 28, 2015 2,010,830 February 28, 2016 Pursuant to federal income tax regulations applicable to regulated investment companies, the fund has elected to defer to its fiscal year ending February 28, 2009 $7,656,349 of losses recognized during the period November 1, 2007 to February 29, 2008. The aggregate identified cost on a tax basis is $421,992,631, resulting in gross unrealized appreciation and depreciation of $372,963 and $36,037,235, respectively, or net unrealized depreciation of $35,664,272. I) Distributions to shareholders The fund declares a distribution each day based upon the projected net investment income, for a specified period, calculated as if earned prorata throughout the period on a daily basis. Such distributions are recorded daily and paid monthly. Distributions from capital gains, if any, are recorded on the ex-dividend date and paid at least annually. The amount and character of income and gains to be distributed are determined in accordance with income tax regulations, which may differ from generally accepted accounting principles. Dividend sources are estimated at the time of declaration. Actual results may vary. Any non-taxable return of capital cannot be determined until final tax calculations are completed after the end of the funds fiscal year. Reclassifications are made to the funds capital accounts to reflect income and gains available for distribution (or available capital loss carryovers) under income tax regulations. J) Expenses of the trust Expenses directly charged or attributable to any fund will be paid from the assets of 47 that fund. Generally, expenses of the trust will be allocated among and charged to the assets of each fund on a basis that the Trustees deem fair and equitable, which may be based on the relative assets of each fund or the nature of the services performed and relative applicability to each fund. Note 2: Management fee, administrative services and other transactions The fund pays Putnam Management for management and investment advisory services monthly based on the average net assets of the fund. Such fee is based on the following annual rates: 0.65% of the first $500 million of average net assets, 0.55% of the next $500 million, 0.50% of the next $500 million, 0.45% of the next $5 billion, 0.425% of the next $5 billion, 0.405% of the next $5 billion, 0.39% of the next $5 billion, 0.38% of the next $5 billion, 0.37% of the next $5 billion, 0.36% of the next $5 billion, 0.35% of the next $5 billion, 0.34% of the next $5 billion, 0.33% of the next $8.5 billion and 0.32% thereafter. Putnam Management has agreed to waive fees and reimburse expenses of the fund through June 30, 2009, to the extent necessary to ensure that the funds expenses do not exceed the simple average of the expenses of all front-end load funds viewed by Lipper, Inc. as having the same investment classification or objective as the fund. The expense reimbursement is based on a comparison of the funds expenses with the average annualized operating expenses of the funds in its Lipper peer group for each calendar quarter during the funds last fiscal year, excluding 12b-1 fees and without giving effect to any expense offset and brokerage/service arrangements that may reduce fund expenses. Putnam Management has agreed to limit its compensation (and, to the extent necessary, bear other expenses) through February 28, 2009, to the extent that expenses of the fund (exclusive of brokerage commissions, interest, taxes and extraordinary expenses, expense offset and brokerage/service arrangements, payments under the funds distribution plans and expense reductions in connection with investments in Putnam Prime Money Market Fund) would exceed an annual rate of 0.85% of the funds average net assets. For the period ended August 31, 2008, the funds expenses were limited to the lower of the limits specified above and accordingly, Putnam Management waived $105,136 of its management fee from the fund. The fund reimburses Putnam Management an allocated amount for the compensation and related expenses of certain officers of the fund and their staff who provide administrative services to the fund. The aggregate amount of all such reimbursements is determined annually by the Trustees. Custodial functions for the funds assets were provided by State Street Bank and Trust Company (State Street). Custody fees are based on the funds asset level, the number of its security holdings and transaction volumes. Putnam Investor Services, a division of Putnam Fiduciary Trust Company (PFTC), which is an affiliate of Putnam Management, provided investor servicing agent functions to the fund. Putnam Investor Services received fees for investor servicing, subject to certain limitations, based on the number of shareholder accounts in the fund and the level of defined contribution plan assets in the fund. During the period ended August 31, 2008, the fund incurred $248,694 for investor servicing agent functions provided by PFTC. Under the custodian contract between the fund and State Street, the custodian bank has a lien on the securities of the fund to the extent permitted by the funds investment restrictions to cover any advances made by the custodian bank for the settlement of securities purchased by the fund. At August 31, 2008, the payable to the custodian bank represents the amount due for cash advanced for the settlement of securities purchased. The fund has entered into expense offset arrangements with PFTC and State Street whereby PFTCs and State Streets fees are reduced by credits allowed on cash balances. For the six months ended August 31, 2008, the funds expenses were reduced by $11,951 under the expense offset arrangements. Each independent Trustee of the fund receives an annual Trustee fee, of which $362, as a quarterly retainer, has been allocated to the fund, and an additional fee for each Trustees meeting attended. Trustees receive additional fees for attendance at certain committee meetings and industry seminars and for certain compliance-related matters. Trustees also are reimbursed for expenses they incur relating to their services as Trustees. The fund has adopted a Trustee Fee Deferral Plan (the Deferral Plan) which allows the Trustees to defer the receipt of all or a portion of Trustees fees payable on or after July 1, 1995. The deferred fees remain invested 48 in certain Putnam funds until distribution in accordance with the Deferral Plan. The fund has adopted an unfunded noncontributory defined benefit pension plan (the Pension Plan) covering all Trustees of the fund who have served as a Trustee for at least five years and were first elected prior to 2004. Benefits under the Pension Plan are equal to 50% of the Trustees average annual attendance and retainer fees for the three years ended December 31, 2005. The retirement benefit is payable during a Trustees lifetime, beginning the year following retirement, for the number of years of service through December 31, 2006. Pension expense for the fund is included in Trustee compensation and expenses in the Statement of operations. Accrued pension liability is included in Payable for Trustee compensation and expenses in the Statement of assets and liabilities. The Trustees have terminated the Pension Plan with respect to any Trustee first elected after 2003. The fund has adopted distribution plans (the Plans) with respect to its class A, class B, class C, class M and class R shares pursuant to Rule 12b-1 under the Investment Company Act of 1940. The purpose of the Plans is to compensate Putnam Retail Management Limited Partnership, a wholly-owned subsidiary of Putnam, LLC and Putnam Retail Management GP, Inc., for services provided and expenses incurred in distributing shares of the fund. The Plans provide for payments by the fund to Putnam Retail Management Limited Partnership at an annual rate of up to 0.35%, 1.00%, 1.00%, 1.00% and 1.00% of the average net assets attributable to class A, class B, class C, class M and class R shares, respectively. The Trustees have approved payment by the fund at an annual rate of 0.25%, 0.85%, 1.00%, 0.40% and 0.50% of the average net assets attributable to class A, class B, class C, class M and class R shares, respectively. For the six months ended August 31, 2008, Putnam Retail Management Limited Partnership, acting as underwriter, received net commissions of $5,613 and $36 from the sale of class A and class M shares, respectively, and received $15,069 and $10,193 in contingent deferred sales charges from redemptions of class B and class C shares, respectively. A deferred sales charge of up to 1.00% and 0.40% is assessed on certain redemptions of class A and class M shares, respectively. For the six months ended August 31, 2008, Putnam Retail Management Limited Partnership, acting as underwriter, received $11,243 and no monies on class A and class M redemptions, respectively. Note 3: Purchases and sales of securities During the six months ended August 31, 2008, cost of purchases and proceeds from sales of investment securities other than short-term investments aggregated $78,593,811 and $93,177,674, respectively. There were no purchases or sales of U.S. government securities. Note 4: Capital shares At August 31, 2008, there was an unlimited number of shares of beneficial interest authorized. Transactions in capital shares were as follows: Six months ended 8/31/08 Year ended 2/29/08 Class A Shares Amount Shares Amount Shares sold 4,345,061 $ 39,675,143 18,840,765 $ 185,389,161 Shares issued in connection with 405,987 3,691,333 1,472,490 14,219,171 reinvestment of distributions 4,751,048 43,366,476 20,313,255 199,608,332 Shares repurchased (5,702,245) (51,486,213) (28,386,322) (272,239,423) Net decrease (951,197) $ (8,119,737) (8,073,067) $ (72,631,091) Six months ended 8/31/08 Year ended 2/29/08 Class B Shares Amount Shares Amount Shares sold 138,064 $ 1,262,981 919,519 $ 9,078,037 Shares issued in connection with 29,676 269,579 129,012 1,247,431 reinvestment of distributions 167,740 1,532,560 1,048,531 10,325,468 Shares repurchased (460,369) (4,171,861) (2,014,971) (19,326,201) Net decrease (292,629) $ (2,639,301) (966,440) $ (9,000,733) 49 Six months ended 8/31/08 Year ended 2/29/08 Class C Shares Amount Shares Amount Shares sold 897,400 $ 8,200,929 5,756,465 $ 56,705,428 Shares issued in connection with 128,096 1,163,753 448,324 4,319,728 reinvestment of distributions 1,025,496 9,364,682 6,204,789 61,025,156 Shares repurchased (1,575,726) (14,231,835) (7,646,129) (72,636,254) Net decrease (550,230) $ (4,867,153) (1,441,340) $ (11,611,098) Six months ended 8/31/08 Year ended 2/29/08 Class M Shares Amount Shares Amount Shares sold 6,106 $ 55,911 208,610 $ 2,037,368 Shares issued in connection with 9,953 90,368 37,917 365,280 reinvestment of distributions 16,059 146,279 246,527 2,402,648 Shares repurchased (247,239) (2,258,805) (287,619) (2,750,661) Net decrease (231,180) $ (2,112,526) (41,092) $ (348,013) Six months ended 8/31/08 Year ended 2/29/08 Class R Shares Amount Shares Amount Shares sold 1,554 $ 14,197 329,093 $ 3,293,229 Shares issued in connection with 358 3,255 4,942 48,748 reinvestment of distributions 1,912 17,452 334,035 3,341,977 Shares repurchased (2,881) (26,255) (353,841) (3,474,095) Net decrease (969) $ (8,803) (19,806) $ (132,118) Six months ended 8/31/08 Year ended 2/29/08 Class Y Shares Amount Shares Amount Shares sold 1,903,354 $ 17,485,353 6,772,291 $ 66,684,723 Shares issued in connection with 24,732 224,845 49,666 474,743 reinvestment of distributions 1,928,086 17,710,198 6,821,957 67,159,466 Shares repurchased (1,132,361) (10,262,718) (2,574,959) (24,461,514) Net increase 795,725 $ 7,447,480 4,246,998 $ 42,697,952 Note 5: Investment in Putnam Prime Money Market Fund The fund invested in Putnam Prime Money Market Fund, an open-end management investment company managed by Putnam Management. Investments in Putnam Prime Money Market Fund were valued at its closing net asset value each business day. Management fees paid by the fund were reduced by an amount equal to the management fees paid by Putnam Prime Money Market Fund with respect to assets invested by the fund in Putnam Prime Money Market Fund. For the period ended August 31, 2008, management fees paid were reduced by $12,753 relating to the funds investment in Putnam Prime Money Market Fund. Income distributions earned by the fund were recorded as interest income in the Statement of operations and totaled $386,083 for the period ended August 31, 2008. During the period ended August 31, 2008, cost of purchases and proceeds of sales of investments in Putnam Prime Money Market Fund aggregated $141,943,167 and $113,391,122, respectively. On September 17, 2008, the Trustees of the Putnam Prime Money Market Fund voted to close that fund effective September 17, 2008. On September 24, 2008 the fund received shares of Federated Prime Obligations Fund, an unaffiliated management investment company registered under the Investment Company Act of 1940, in liquidation of its shares of Putnam Prime Money Market Fund. 50 Note 6: Senior loan commitments Senior loans are purchased or sold on a when-issued or delayed delivery basis and may be settled a month or more after the trade date, which from time to time can delay the actual investment of available cash balances; interest income is accrued based on the terms of the securities. Senior loans can be acquired through an agent, by assignment from another holder of the loan, or as a participation interest in another holders portion of the loan. When the fund invests in a loan or participation, the fund is subject to the risk that an intermediate participant between the fund and the borrower will fail to meet its obligations to the fund, in addition to the risk that the borrower under the loan may default on its obligations. Note 7: Unfunded loan commitments As of August 31, 2008, the fund had unfunded loan commitments of $2,716,993, which could be extended at the option of the borrower, pursuant to the following loan agreements with the following borrowers: Borrower Unfunded Commitments American Cellular Corp. $506,250 Bausch & Lomb, Inc. 182,812 Community Health Systems, Inc. 205,801 Golden Nugget, Inc. 447,853 Hologic, Inc. 169,697 Hub International, Ltd. 47,007 NRG Energy, Inc. 1,077,734 United Surgical Partners International, Inc. 79,839 Total $2,716,993 Note 8: Regulatory matters and litigation In late 2003 and 2004, Putnam Management settled charges brought by the Securities and Exchange Commission and the Massachusetts Securities Division in connection with excessive short-term trading in Putnam funds. Distribution of payments from Putnam Management to certain open-end Putnam funds and their shareholders is expected to be completed in the next several months. These allegations and related matters have served as the general basis for certain lawsuits, including purported class action lawsuits against Putnam Management and, in a limited number of cases, some Putnam funds. Putnam Management believes that these lawsuits will have no material adverse effect on the funds or on Putnam Managements ability to provide investment management services. In addition, Putnam Management has agreed to bear any costs incurred by the Putnam funds as a result of these matters. Note 9: New accounting pronouncement In March 2008, Statement of Financial Accounting Standards No. 161, Disclosures about Derivative Instruments and Hedging Activities (SFAS 161)  an amendment of FASB Statement No. 133, was issued and is effective for fiscal years beginning after November 15, 2008. SFAS 161 requires enhanced disclosures about how and why an entity uses derivative instruments and how derivative instruments affect an entitys financial position. Putnam Management is currently evaluating the impact the adoption of SFAS 161 will have on the funds financial statement disclosures. Note 10: Market conditions Recent events in the financial sector have resulted in an unusually high degree of volatility in the financial markets. The funds investments in the financial sector, as reflected in the funds schedule of investments, exposes investors to the negative (or positive) performance resulting from these events. 51 Fund information Founded over 70 years ago, Putnam Investments was built around the concept that a balance between risk and reward is the hallmark of a well-rounded financial program. We manage nearly 100 mutual funds in growth, value, blend, fixed income, and international. Investment Manager Officers Francis J. McNamara, III Putnam Investment Charles E. Haldeman, Jr. Vice President and Management, LLC President Chief Legal Officer One Post Office Square Boston, MA 02109 Charles E. Porter Robert R. Leveille Executive Vice President, Vice President and Chief Marketing Services Principal Executive Officer, Compliance Officer Putnam Retail Management Associate Treasurer and One Post Office Square Compliance Liaison Mark C. Trenchard Boston, MA 02109 Vice President and BSA Jonathan S. Horwitz Compliance Officer Custodian Senior Vice President State Street Bank and Treasurer Judith Cohen and Trust Company Vice President, Clerk and Steven D. Krichmar Assistant Treasurer Legal Counsel Vice President and Principal Ropes & Gray LLP Financial Officer Wanda M. McManus Vice President, Senior Associate Trustees Janet C. Smith Treasurer and Assistant Clerk John A. Hill, Chairman Vice President, Principal Jameson A. Baxter, Accounting Officer and Nancy E. Florek Vice Chairman Assistant Treasurer Vice President, Assistant Clerk, Charles B. Curtis Assistant Treasurer and Robert J. Darretta Susan G. Malloy Proxy Manager Myra R. Drucker Vice President and Charles E. Haldeman, Jr. Assistant Treasurer Paul L. Joskow Elizabeth T. Kennan Beth S. Mazor Kenneth R. Leibler Vice President Robert E. Patterson George Putnam, III James P. Pappas Robert L. Reynolds Vice President Richard B. Worley This report is for the information of shareholders of Putnam Floating Rate Income Fund. It may also be used as sales literature when preceded or accompanied by the current prospectus, the most recent copy of Putnams Quarterly Performance Summary, and Putnams Quarterly Ranking Summary. For more recent performance, please visit www.putnam.com. Investors should carefully consider the investment objective, risks, charges, and expenses of a fund, which are described in its prospectus. For this and other information or to request a prospectus, call 1-800-225-1581 toll free. Please read the prospectus carefully before investing. The funds Statement of Additional Information contains additional information about the funds Trustees and is available without charge upon request by calling 1-800-225-1581. Item 2. Code of Ethics: Not applicable Item 3. Audit Committee Financial Expert: Not applicable Item 4. Principal Accountant Fees and Services: Not applicable I tem 5. Audit Committee of Listed Registrants Not applicable Item 6. Schedule of Investments: The registrants schedule of investments in unaffiliated issuers is included in the report to shareholders in Item 1 above. Item 7. Disclosure of Proxy Voting Policies and Procedures For Closed-End Management Investment Companies: Not applicable Item 8. Portfolio Managers of Closed-End Investment Companies Not Applicable Item 9. Purchases of Equity Securities by Closed-End Management Investment Companies and Affiliated Purchasers: Not applicable Item 10. Submission of Matters to a Vote of Security Holders: Not applicable Item 11. Controls and Procedures: (a) The registrant's principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission's rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 12. Exhibits: (a)(1) Not applicable (a)(2) Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. (b) The certifications required by Rule 30a-2(b) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Funds Trust By (Signature and Title): /s/Janet C. Smith Janet C. Smith Principal Accounting Officer Date: October 28, 2008 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/Charles E. Porter Charles E. Porter Principal Executive Officer Date: October 28, 2008 By (Signature and Title): /s/Steven D. Krichmar Steven D. Krichmar Principal Financial Officer Date: October 28, 2008 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number: (811- 07513) Exact name of registrant as specified in charter: Putnam Funds Trust Address of principal executive offices: One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service: Beth S. Mazor, Vice President One Post Office Square Boston, Massachusetts 02109 Copy to: John W. Gerstmayr, Esq. Ropes & Gray LLP One International Place Boston, Massachusetts 02110 Registrants telephone number, including area code: (617) 292-1000 Date of fiscal year end: February 28, 2009 Date of reporting period: March1, 2008  August 31, 2008 Item 1. Report to Stockholders: The following is a copy of the report transmitted to stockholders pursuant to Rule 30e-1 under the Investment Company Act of 1940: What makes Putnam different? In 1830, Massachusetts Supreme Judicial Court Justice Samuel Putnam established The Prudent Man Rule, a legal foundation for responsible money management. THE PRUDENT MAN RULE All that can be required of a trustee to invest is that he shall conduct himself faithfully and exercise a sound discretion. He is to observe how men of prudence, discretion, and intelligence manage their own affairs, not in regard to speculation, but in regard to the permanent disposition of their funds, considering the probable income, as well as the probable safety of the capital to be invested. A time-honored tradition in money management Since 1937, our values have been rooted in a profound sense of responsibility for the money entrusted to us. A prudent approach to investing We use a research-driven team approach to seek consistent, dependable, superior investment results over time, although there is no guarantee a fund will meet its objectives. Funds for every investment goal We offer a broad range of mutual funds and other financial products so investors and their financial representatives can build diversified portfolios. A commitment to doing whats right for investors With a focus on investment performance, below-average expenses, and in-depth information about our funds, we put the interests of investors first and seek to set the standard for integrity and service. Industry-leading service We help investors, along with their financial representatives, make informed investment decisions with confidence. Putnam Income Strategies Fund 8 | 31 | 08 Semiannual Report Message from the Trustees 2 About the fund 4 Performance snapshot 6 Interview with your funds Portfolio Leader 7 Performance in depth. 12 Expenses 14 Portfolio turnover 16 Risk 17 Your funds management. 17 Terms and definitions 19 Trustee approval of management contract 20 Other information for shareholders. 26 Financial statements 27 Shareholder meeting results 94 Brokerage commissions 95 Message from the Trustees Dear Fellow Shareholder: The financial markets are currently experiencing the kind of upheaval not seen in many years. Investor confidence has been shaken by losses across a range of sectors worldwide and by the collapse of several financial industry companies. We are encouraged by the federal governments swift, decisive actions, which we believe will restore stability to the financial system in due course. As a shareholder of this fund, you should feel confident about the financial standing of Putnam Investments. Our parent companies, Great-West Lifeco and Power Financial Corporation, are among the largest and most successful organizations in the financial services industry. All three companies are well capitalized with strong cash flows. Lastly, we are pleased to announce that Robert L. Reynolds, a well-known leader and visionary in the mutual fund industry, has joined the Putnam leadership team as President and Chief Executive Officer of Putnam Investments, effective July 1, 2008. Charles E. Haldeman, Jr., former President and CEO, has taken on the role of Chairman of Putnam Investment Management, LLC, the firms fund management company. He continues to serve as President of the Funds and as a Trustee. Mr. Reynolds brings to Putnam substantial industry experience and an outstanding record of success, including serving as Vice Chairman and Chief Operating Officer at Fidelity Investments from 2000 to 2007. We look forward to working with Bob as we continue our goal to position Putnam to exceed our shareholders expectations. 2 We would also like to take this opportunity to welcome new shareholders to the fund and to thank all of our investors for your continued confidence in Putnam during these challenging times. About the fund Pursuing income through a diversified portfolio of bonds and stocks Current income consistent with prudent risk is an important objective for a growing number of investors, particularly those who are in or approaching retirement. Yet, in todays relatively low-yield environment, many investors face an uncomfortable trade-off. Achieving their target income level means taking on greater risk, since higher-yielding securities usually have lower credit quality and may be quite volatile. For example, high-yield corporate bonds or government debt from emerging-market countries have proved rewarding over the long term, but income-oriented investors may not be comfortable with the ups and downs in performance that these securities can experience over the short term. Putnam Income Strategies Fund uses a broad-based diversification strategy in pursuit of its income objective of achieving less volatility than would be expected from targeting only higher-yielding investments. The fund pursues its objectives by investing in a broad range of asset classes  including several types of bonds and stocks  and by carefully managing risk. The funds secondary objective is capital appreciation, which may help offset the negative effect that inflation can have on the purchasing power of an income-oriented portfolio. Investing across a variety of asset classes has been shown to be a prudent strategy for long-term investors because it helps smooth the ups and downs of the market. In addition, the funds mix of holdings is managed dynamically to respond to changing opportunities  and risks  in global markets. Putnams Global Asset Allocation Team combines insights from proprietary research with diversification expertise. The team draws on the work of Putnams 100-member fixed-income group as well as that of our global equity research analysts, who cover more than 1,000 stocks worldwide. The insights of Putnams economists and currency specialists are also brought to bear on the portfolio management process. This comprehensive approach helps the fund pursue its investment objectives as it seeks to take advantage of ever-changing market conditions. The views expressed in this report are exclusively those of Putnam Management. They are not meant as investment advice. International investing involves certain risks, such as currency fluctuations, economic instability, and political developments. Additional risks may be associated with emerging-market securities, including illiquidity and volatility. Mutual funds that invest in bonds are subject to certain risks, including interest-rate risk, credit risk, and inflation risk. As interest rates rise, the prices of bonds fall. Long-term bonds are more exposed to interest-rate risk than short-term bonds. Unlike bonds, bond funds have ongoing fees and expenses. Lower-rated bonds may offer higher yields in return for more risk. The fund can invest some or all of its assets in small and/or midsize companies. Such investments increase the risk of greater fluctuations in the value of your investment. The fund also uses derivatives in pursuit of its objectives, and these instruments involve special risks and may result in losses. While diversification and rebalancing can help protect returns from excessive volatility, they cannot ensure protection against market loss. It is possible to lose money in a diversified portfolio. The fund invests in a wide range of income-generating securities across several asset classes. Allocations and holdings in each asset class will vary over time. Certain allocations reflect the use of cash to cover derivative holdings. The allocations shown may not match those found in the funds portfolio. For more information on current fund holdings, see pages 2876. 4 5 Performance snapshot Current performance may be lower or higher than the quoted past performance, which cannot guarantee future results. Share price, principal value, and return will fluctuate, and you may have a gain or a loss when you sell your shares. Performance of class A shares assumes reinvestment of distributions and does not account for taxes. Fund returns in the bar chart do not reflect a sales charge of 5.75%; had they, returns would have been lower. See pages 7 and 1214 for additional performance information. For a portion of the periods, this fund may have limited expenses, without which returns would have been lower. A 1% short-term trading fee may apply. To obtain the most recent month-end performance, visit www.putnam.com. The composition of the Income Strategies Blended Index is 75% Lehman Aggregate Bond Index and 25% Russell 3000 Index. * Returns for the six-month period are not annualized, but cumulative. 6 Jeff Knight Jeff, thanks for taking the time to talk about Putnam Income Strategies Fund today. How did the fund perform during the period? For the past six months, were pleased that the fund has held its value in markets that have continued to present challenges. We posted a slight decline of 0.50% for the period ending August 31, 2008, as did our benchmark, the Income Strategies Blended Index, which returned 0.16%. Our six-month performance actually compared favorably to our peer group, the Lipper Mixed-Asset Target Allocation Conservative Funds, which lost 2.08%. Our outperformance versus our peers, in fact, placed us 19th out of 68 funds in the group for the six-month period. Ultimately, we believe our outperformance is a result of the conservative stance weve taken. In terms of our allocations, we held above-average cash positions in the early part of the year and were underweight equities. We also preferred U.S. holdings versus non-U.S. holdings, favoring stable, developed markets. Broad market index and fund performance This comparison shows your funds performance in the context of broad market indexes for the six months ended 8/31/08. See page 6 and pages 1214 for additional fund performance information. Index descriptions can be found on page 19. 7 What compelled you to follow that strategy? The design of the fund counts a great deal in volatile markets. Putnam Income Strategies Fund is conceived to be a product that offers stability. In pursuing income, we specifically use a broad-based diversification strategy rather than targeting only higher-yielding instruments, which often bring higher accompanying volatility. In the recent markets, this design has served us well. In our attempt to manage risk, we have been careful to remain diverse in our holdings and conservative in our allocations. We have emphasized capital preservation for the past year and a half, lowering our exposure to riskier areas like credit-sensitive bonds and equities such as financial stocks. Ultimately, the conservative design, combined with our active orientation toward capital preservation, led to our relatively stable returns. Can you give us examples of some notable individual contributors? Absolutely. In terms of U.S. holdings, Alpha Natural Resources , which primarily produces, processes, and sells steam and metallurgical coal in the United States, was outstanding. In the period, the company benefitted from high energy prices, which sent its stock upward by 207% year-to-date. Another domestic holding, mining company Cleveland-Cliffs , is up 94% year-to-date, benefiting from demand for steel in emerging economies. Looking internationally, German auto-maker Volkswagen AG was up 29% as its solid European sales continued to Credit quality comparison This chart shows how the funds credit quality has changed over the past six months. Credit qualities are shown as a percentage of portfolio value. A bond rated Baa or higher (MIG3/ VMIG3 or higher, for short-term debt) is considered investment grade. The chart reflects Moodys ratings; percentages may include bonds not rated by Moodys but considered by Putnam Management to be of comparable quality. Ratings will vary over time. 8 top sales of its competitors. Meanwhile, British drugmaker AstraZeneca was a clear winner as the companys emerging-market sales increased, sending its stock up more than 14%. What were some of the notable detractors? Among U.S. holdings, drugmaker Merck & Co. dropped 38% in the wake of poor research results for Vytorin, an anticholesterol agent. Meanwhile, one of our energy holdings, Marathon Oil , dropped more than 25% when its refining business was hurt by high oil prices. Looking beyond the United States, Fletcher Building of New Zealand lagged, due in large part to the sluggish real estate environment in that country. Australian packaging company Amcor also underperformed as margins continued to be cut by rising energy, material, and operational costs. Portfolio composition comparison This chart shows how the funds weightings have changed over the past six months. Weightings are shown as a percentage of portfolio value. Holdings will vary over time. 9 Have you made any changes to the strategy over the past six months? Yes. We have begun to invest some of our cash position in both equities and fixed income, reflecting a more optimistic view for the next year or so. Specifically, weve raised our allocation to U.S. equities as well as to U.S. high-yield corporate bonds. What influenced your decision to increase these allocations? Weve had extraordinary corrections in both equity and credit markets, and our forward-looking indicators have really improved for both. If we look at equities in the longer view, the stock market has recently given up all of its gains dating to the beginning of 2006. We feel some areas of the market are now attractively valued. On the fixed-income side, we feel that in the case of corporates and high-yield bonds that dont relate to structured finance or real estate, their yields have risen primarily in sympathy with the rest of the credit markets woes  even though the fundamental credit worthiness of these particular holdings hasnt deteriorated in any material way. As a result, we now feel these areas of fixed income offer a favorable risk/reward balance since they are paying 800 basis points more than Treasuries. What is your outlook for the markets and the fund in the next six months? We believe the next six months are likely to bring further volatility. Well certainly see more losses and write-downs in the financials sector, and its unlikely well see a turnaround in real estate. The lingering economic issues we have felt, including mortgage and structured credit problems, do not appear to be going away in the next six months. I N T H E N E W S On October 3, lawmakers approved a $700 billion rescue plan for the ailing financial industry. In mid-September, with portions of the financial system perilously close to collapse, the Bush Administration, along with the heads of the U.S. Treasury and the Federal Reserve Bank, called upon Congressional lawmakers to quickly approve a plan to buy the failed mortgages and mortgage-related securities that are at the heart of the crisis. Treasury Secretary Henry Paulson said that this more aggressive, comprehensive plan was necessary because thecase-by-case rescues of firms such as Bear Stearns, AIG, and Fannie Mae and Freddie Mac had not done enough to restore investor confidence. That said, while the process of coping with these ongoing issues hasnt been perfect, their ability to affect the entire market may be abating. We now believe 10 there are compelling opportunities in some equity areas that may be more insulated from the lingering issues. For example, we arent expecting a huge rally in troubled areas such as financial companies or homebuilders. We do, however, believe there may be substantial opportunity in the large-cap growth area, particularly in technology companies among basic materials and energy, which have recently lowered to levels we consider attractive. The bottom line is, when we see good opportunities at reasonable values, we intend to take advantage  yet always with an eye on managing risk. We have managed the fund prudently in the past six months, keeping cash at high levels. That now gives us the opportunity to invest in opportunities that may be ripe. Jeff, thanks for your time and insights today . The views expressed in this report are exclusively those of Putnam Management. They are not meant as investment advice. Please note that the holdings discussed in this report may not have been held by the fund for the entire period. Portfolio composition is subject to review in accordance with the funds investment strategy and may vary in the future. Your funds performance This section shows your funds performance, price, and distribution information for periods ended August 31, 2008, the end of the first half of its current fiscal year. In accordance with regulatory requirements for mutual funds, we also include performance as of the most recent calendar quarter-end and expense information taken from the funds current prospectus. Performance should always be considered in light of a funds investment strategy. Data represents past performance. Past performance does not guarantee future results. More recent returns may be less or more than those shown. Investment return and principal value will fluctuate, and you may have a gain or a loss when you sell your shares. Performance information does not reflect any deduction for taxes a shareholder may owe on fund distributions or on the redemption of fund shares. For the most recent month-end performance, please visit the Individual Investors section of www.putnam.com or call Putnam at 1-800-225-1581. Class Y shares are generally only available to corporate and institutional clients and clients in other approved programs. See the Terms and Definitions section in this report for definitions of the share classes offered by your fund. Fund performance Total return for periods ended 8/31/08 (inception Class A Class B Class C Class M Class R Class Y dates) (9/13/04) (9/12/05) (9/12/05) (9/12/05) (9/12/05) (10/4/05) NAV POP NAV CDSC NAV CDSC NAV POP NAV NAV Life of fund 19.69% 12.81% 16.14% 13.14% 16.13% 16.13% 17.27% 13.21% 18.68% 20.59% Annual average 4.64 3.09 3.85 3.16 3.84 3.84 4.10 3.18 4.41 4.84 3 years 10.09 3.78 7.59 4.71 7.58 7.58 8.41 4.64 9.39 10.92 Annual average 3.26 1.24 2.47 1.55 2.47 2.47 2.73 1.52 3.04 3.52 1 year 2.27 7.86 3.00 7.66 3.08 4.01 2.74 6.12 2.49 2.05 6 months 0.50 6.26 0.87 5.74 0.97 1.94 0.73 4.23 0.62 0.38 Current performance may be lower or higher than the quoted past performance, which cannot guarantee future results. After sales charge returns (public offering price, or POP) for class A and M shares reflect a maximum 5.75% and 3.50% load. Class B share returns reflect the applicable contingent deferred sales charge (CDSC), which is 5% in the first year, declining to 1% in the sixth year, and is eliminated thereafter. Class C shares reflect a 1% CDSC for the first year that is eliminated thereafter. Class R and Y shares have no initial sales charge or CDSC. Performance for class B, C, M, R, and Y shares before their inception is derived from the historical performance of class A shares, adjusted for the applicable sales charge (or CDSC) and, except for class Y shares, the higher operating expenses for such shares. For a portion of the periods, this fund may have limited expenses, without which returns would have been lower. A 1% short-term trading fee may be applied to shares exchanged or sold within 7 days of purchase. 12 Comparative index returns For periods ended 8/31/08 Lipper Mixed-Asset Target Allocation Lehman Aggregate Russell 3000 Income Strategies Conservative Funds Bond Index Index Blended Index* category average Life of fund 17.97% 26.46% 20.56% 14.45% Annual average 4.26 6.10 4.83 3.42 3 years 13.33 12.22 13.44 8.18 Annual average 4.26 3.92 4.29 2.63 1 year 5.86 -10.22 1.81 -2.50 6 months 0.18 -1.55 -0.16 -2.08 Index and Lipper results should be compared to fund performance at net asset value. *The composition of the Income Strategies Blended Index is 75% Lehman Aggregate Bond Index and 25% Russell 3000 Index. Over the 6-month, 1-year, 3-year, and life-of-fund periods ended 8/31/08, there were 456, 443, 299, and 244 funds, respectively, in this Lipper category. Fund price and distribution information For the six-month period ended 8/31/08 Distributions Class A Class B Class C Class M Class R Class Y Number 6 6 6 6 6 6 Income $0.222 $0.183 $0.183 $0.198 $0.209 $0.234 Capital gains       Total $0.222 $0.183 $0.183 $0.198 $0.209 $0.234 Share value: NAV POP NAV NAV NAV POP NAV NAV 2/29/08 $10.42 $11.06 $10.39 $10.40 $10.40 $10.78 $10.43 $10.43 8/31/08 10.15 10.77 10.12 10.12 10.13 10.50 10.16 10.16 Current yield (end of period) NAV POP NAV NAV NAV POP NAV NAV Current dividend rate 1 4.37% 4.12% 3.68% 3.68% 4.03% 3.89% 4.25% 4.61% Current 30-day SEC yield (with expense limitation) N/A 5.04 4.59 4.60 N/A 4.68 5.12 5.60 Current 30-day SEC yield 3 (without expense limitation) N/A 4.26 3.77 3.78 N/A 3.89 4.30 4.78 The classification of distributions, if any, is an estimate. Final distribution information will appear on your year-end tax forms. 1 Most recent distribution, excluding capital gains, annualized and divided by NAV or POP at end of period. 2 For a portion of the period, this fund limited expenses, without which yields would have been lower. 3 Based only on investment income and calculated using the maximum offering price for each asset class, in accordance with SEC guidelines. 13 Fund performance as of most recent calendar quarter Total return for periods ended 9/30/08 Class A Class B Class C Class M Class R Class Y (inception dates) (9/13/04) (9/12/05) (9/12/05) (9/12/05) (9/12/05) (10/4/05) NAV POP NAV CDSC NAV CDSC NAV POP NAV NAV Life of fund 9.97% 3.65% 6.61% 4.77% 6.59% 6.59% 7.67% 3.95% 9.03% 10.83% Annual average 2.38 0.89 1.59 1.16 1.59 1.59 1.84 0.96 2.16 2.57 3 years 1.92 3.97 0.38 3.04 0.39 0.39 0.40 3.14 1.36 2.72 Annual average 0.64 1.34 0.13 1.02 0.13 0.13 0.13 1.06 0.45 0.90 1 year 11.96 16.99 12.57 16.77 12.65 13.49 12.34 15.41 12.09 11.75 6 months 9.42 14.64 9.79 14.22 9.80 10.69 9.66 12.83 9.53 9.31 Funds annual operating expenses For the fiscal year ended 2/29/08 Class A Class B Class C Class M Class R Class Y Net expenses* 0.80% 1.55% 1.55% 1.30% 1.05% 0.55% Total annual fund operating expenses 1.81 2.56 2.56 2.31 2.06 1.56 * Adjusted to reflect Putnam Managements decision to contractually limit expenses through 2/28/09. Expense information in this table is taken from the most recent prospectus, is subject to change, and may differ from that shown in the next section and in the financial highlights of this report. Expenses are shown as a percentage of average net assets. Your funds expenses As a mutual fund investor, you pay ongoing expenses, such as management fees, distribution fees (12b-1 fees), and other expenses. In the most recent six-month period, your fund limited these expenses; had it not done so, expenses would have been higher. Using the following information, you can estimate how these expenses affect your investment and compare them with the expenses of other funds. You may also pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your funds prospectus or talk to your financial representative. Review your funds expenses The following table shows the expenses you would have paid on a $1,000 investment in Putnam Income Strategies Fund from March 1, 2008, to August 31, 2008. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Class A Class B Class C Class M Class R Class Y Expenses paid per $1,000* $3.67 $7.43 $7.42 $6.18 $4.92 $2.42 Ending value (after expenses) $995.00 $991.30 $990.30 $992.70 $993.80 $996.20 * Expenses for each share class are calculated using the funds annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended 8/31/08. The expense ratio may differ for each share class (see the last table in this section). Expenses are calculated by multiplying the expense ratio by the average account value for the period; then multiplying the result by the number of days in the period; and then dividing that result by the number of days in the year. 14 Estimate the expenses you paid To estimate the ongoing expenses you paid for the six months ended August 31, 2008, use the following calculation method. To find the value of your investment on March 1, 2008, call Putnam at 1-800-225-1581. Compare expenses using the SECs method The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the following table shows your funds expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return . You can use this information to compare the ongoing expenses (but not transaction expenses or total costs) of investing in the fund with those of other funds. All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Class A Class B Class C Class M Class R Class Y Expenses paid per $1,000* $3.72 $7.53 $7.53 $6.26 $4.99 $2.45 Ending value (after expenses) $1,021.53 $1,017.74 $1,017.74 $1,019.00 $1,020.27 $1,022.79 * Expenses for each share class are calculated using the funds annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended 8/31/08. The expense ratio may differ for each share class (see the last table in this section). Expenses are calculated by multiplying the expense ratio by the average account value for the period; then multiplying the result by the number of days in the period; and then dividing that result by the number of days in the year. Compare expenses using industry averages You can also compare your funds expenses with the average of its peer group, as defined by Lipper, an independent fund-rating agency that ranks funds relative to others that Lipper considers to have similar investment styles or objectives. The expense ratio for each share class shown indicates how much of your funds average net assets have been used to pay ongoing expenses during the period. Class A Class B Class C Class M Class R Class Y Your funds annualized expense ratio 0.73% 1.48% 1.48% 1.23% 0.98% 0.48% Average annualized expense ratio for Lipper peer group* 1.28% 2.03% 2.03% 1.78% 1.53% 1.03% * Putnam keeps fund expenses below the Lipper peer group average expense ratio by limiting our fund expenses if they exceed the Lipper average.The Lipper average is a simple average of front-end load funds in the peer group that excludes 12b-1 fees as well as any expense offset and brokerage/service arrangements that may reduce fund expenses. To facilitate the comparison in this presentation, Putnam has adjusted the Lipper average to reflect 12b-1 fees carried by each class of shares other than classY shares, which do not incur 12b-1 fees. Investors should note that the other funds in the peer group may be significantly smaller or larger than the fund, and that an asset-weighted average would likely be lower than the simple average. Also, the fund and Lipper report expense data at different times; the funds expense ratio shown here is annualized data for the most recent six-month period, while the quarterly updated Lipper average is based on the most recent fiscal year-end data available for the peer group funds as of 6/30/08. 15 Your funds portfolio turnover Putnam funds are actively managed by teams of experts who buy and sell securities based on intensive analysis of companies, industries, economies, and markets. Portfolio turnover is a measure of how often a funds managers buy and sell securities for your fund. A portfolio turnover of 100%, for example, means that the managers sold and replaced securities valued at 100% of a funds average portfolio value within a given period. Funds with high turnover may be more likely to generate capital gains that must be distributed to shareholders as taxable income. High turnover may also cause a fund to pay more brokerage commissions and other transaction costs, which may detract from performance. Funds that invest in bonds or other fixed-income instruments may have higher turnover than funds that invest only in stocks. Short-term bond funds tend to have higher turnover than longer-term bond funds, because shorter-term bonds will mature or be sold more frequently than longer-term bonds. You can use the following table to compare your funds turnover with the average turnover for funds in its Lipper category. Turnover comparisons Percentage of holdings that change every year 2008 2007 2006 2005 Putnam Income Strategies Fund 112%* 83%* 71%* 34% Lipper Mixed-Asset Target Allocation Conservative Funds category average 55% 51% 49% 50% * Portfolio turnover excludes dollar-roll transactions.  Not annualized. Turnover data for the fund is calculated based on the funds fiscal-year period, which ends on February 28. Turnover data for the funds Lipper category is calculated based on the average of the turnover of each fund in the category for its fiscal year ended during the indicated year. Fiscal years vary across funds in the Lipper category, which may limit the comparability of the funds portfolio turnover rate to the Lipper average. Comparative data for 2008 is based on information available as of 8/31/08. 16 Your funds risk This risk comparison is designed to help you understand how your fund compares with other funds. The comparison utilizes a risk measure developed by Morningstar, an independent fund rating agency. This risk measure is referred to as the funds Morningstar Risk. Your funds Morningstar ® Risk Your funds Morningstar Risk is shown alongside that of the average fund in its Morningstar category. The risk bar broadens the comparison by translating the funds Morningstar Risk into a percentile, which is based on the funds ranking among all funds rated by Morningstar as of September 30, 2008. A higher Morningstar Risk generally indicates that a funds monthly returns have varied more widely. Morningstar determines a funds Morningstar Risk by assessing variations in the funds monthly returns  with an emphasis on downside variations  over a 3-year period, if available.Those measures are weighted and averaged to produce the funds Morningstar Risk.The information shown is provided for the funds class A shares only; information for other classes may vary. Morningstar Risk is based on historical data and does not indicate future results. Morningstar does not purport to measure the risk associated with a current investment in a fund, either on an absolute basis or on a relative basis. Low Morningstar Risk does not mean that you cannot lose money on an investment in a fund. Copyright 2008 Morningstar, Inc. All Rights Reserved.The information contained herein (1) is proprietary to Morningstar and/or its content providers; (2) may not be copied or distributed; and (3) is not warranted to be accurate, complete, or timely. Neither Morningstar nor its content providers are responsible for any damages or losses arising from any use of this information. Your funds management Your fund is managed by the members of the Putnam Global Asset Allocation Team. Jeffrey Knight is the Portfolio Leader, and Robert Kea and Robert Schoen are Portfolio Members, of your fund. The Portfolio Leader and Portfolio Members coordinate the teams management of the fund. For a complete listing of the members of the Putnam Global Asset Allocation Team, including those who are not Portfolio Leaders or Portfolio Members of your fund, please visit the Individual Investors section of www.putnam.com. 17 Investment team fund ownership The following table shows how much the funds current Portfolio Leader and Portfolio Members have invested in the fund and in all Putnam mutual funds (in dollar ranges). Information shown is as of August 31, 2008, and August 31, 2007. Trustee and Putnam employee fund ownership As of August 31, 2008, all of the Trustees then on the Board of Trustees of the Putnam funds owned fund shares. The table below shows the approximate value of investments in the fund and all Putnam funds as of that date by the Trustees and Putnam employees. These amounts include investments by the Trustees and employees immediate family members and investments through retirement and deferred compensation plans. Assets in the fund Total assets in all Putnam funds Trustees $408,000 $75,000,000 Putnam employees $1,466,000 $517,000,000 Other Putnam funds managed by the Portfolio Leader and Portfolio Members Jeffrey Knight is also a Portfolio Leader of Putnam Asset Allocation: Growth, Balanced, and Conservative Portfolios, Putnam RetirementReady® Funds, Putnam Voyager Fund, and Putnam Growth Opportunities Fund. He is also a Portfolio Member of The George Putnam Fund of Boston and Putnam Discovery Growth Fund. Robert Kea is also a Portfolio Member of Putnam Asset Allocation: Growth, Balanced, and Conservative Portfolios and Putnam RetirementReady Funds. Robert Schoen is also a Portfolio Leader of Putnam Voyager Fund and Putnam Growth Opportunities Fund. He is also a Portfolio Member of Putnam Asset Allocation: Growth, Balanced, and Conservative Portfolios and Putnam Discovery Growth Fund. Jeffrey Knight, Robert Kea, and Robert Schoen may also manage other accounts and variable trust funds advised by Putnam Management or an affiliate. 18 Terms and definitions Important terms Total return shows how the value of the funds shares changed over time, assuming you held the shares through the entire period and reinvested all distributions in the fund. Net asset value (NAV) is the price, or value, of one share of a mutual fund, without a sales charge. NAVs fluctuate with market conditions. NAV is calculated by dividing the net assets of each class of shares by the number of outstanding shares in the class. Public offering price (POP) is the price of a mutual fund share plus the maximum sales charge levied at the time of purchase. POP performance figures shown here assume the 5.75% maximum sales charge for class A shares and 3.50% for class M shares. Contingent deferred sales charge (CDSC) is generally a charge applied at the time of the redemption of class B or C shares and assumes redemption at the end of the period. Your funds class B CDSC declines from a 5% maximum during the first year to 1% during the sixth year. After the sixth year, the CDSC no longer applies. The CDSC for class C shares is 1% for one year after purchase. Share classes Class A shares are generally subject to an initial sales charge and no CDSC (except on certain redemptions of shares bought without an initial sales charge). Class B shares are not subject to an initial sales charge. They may be subject to a CDSC. Class C shares are not subject to an initial sales charge and are subject to a CDSC only if the shares are redeemed during the first year. Class M shares have a lower initial sales charge and a higher 12b-1 fee than class A shares and no CDSC (except on certain redemptions of shares bought without an initial sales charge). Class R shares are not subject to an initial sales charge or CDSC and are available only to certain defined contribution plans. Class Y shares are not subject to an initial sales charge or CDSC, and carry no 12b-1 fee. They are generally only available to corporate and institutional clients and clients in other approved programs. Comparative indexes Income Strategies Blended Index is a blend of the Lehman Aggregate Bond Index and Russell 3000 Index. Seventy-five percent of the index is composed of the bond index; the remaining 25% is composed of the stock index. Lehman Aggregate Bond Index is an unmanaged index of U.S. investment-grade fixed-income securities. Merrill Lynch 91-Day Treasury Bill Index is an unmanaged index that seeks to measure the performance of U.S. Treasury bills available in the marketplace. Russell 3000 Index is an unmanaged index of the 3,000 largest U.S. companies. S&P 500 Index is an unmanaged index of common stock performance. Indexes assume reinvestment of all distributions and do not account for fees. Securities and performance of a fund and an index will differ. You cannot invest directly in an index. Lipper is a third-party industry-ranking entity that ranks mutual funds. Its rankings do not reflect sales charges. Lipper rankings are based on total return at net asset value relative to other funds that have similar current investment styles or objectives as determined by Lipper. Lipper may change a funds category assignment at its discretion. Lipper category averages reflect performance trends for funds within a category. 19 Trustee approval of management contract General conclusions The Board of Trustees of the Putnam funds oversees the management of each fund and, as required by law, determines annually whether to approve the continuance of your funds management contract with Putnam Investment Management (Putnam Management). In May 2008, the Board of Trustees also approved a new sub-management contract, in respect of your fund, between Putnam Managements affiliate, Putnam Investments Limited (PIL), and Putnam Management, and a new sub-advisory contract, in respect of your fund, among Putnam Management, PIL, and another affiliate, The Putnam Advisory Company (PAC). In this regard, the Board of Trustees, with the assistance of its Contract Committee consisting solely of Trustees who are not interested persons (as such term is defined in the Investment Company Act of 1940, as amended) of the Putnam funds (the Independent Trustees), requests and evaluates all information it deems reasonably necessary under the circumstances. Over the course of several months ending in June 2008, the Contract Committee met several times to consider the information provided by Putnam Management and other information developed with the assistance of the Boards independent counsel and independent staff. The Contract Committee reviewed and discussed key aspects of this information with all of the Independent Trustees. The Contract Committee recommended, and the Independent Trustees approved, the continuance of your funds management, sub-management and sub-advisory contracts, effective July 1, 2008. (Because PIL and PAC are affiliates of Putnam Management and Putnam Management remains fully responsible for all services provided by PIL and PAC, the Trustees have not evaluated PIL and PAC as separate entities, except as otherwise indicated below, and all subsequent references to Putnam Management below should be deemed to include reference to PIL and PAC as necessary or appropriate in the context.) The Independent Trustees approval was based on the following conclusions:  That the fee schedule in effect for your fund represented reasonable compensation in light of the nature and quality of the services being provided to the fund, the fees paid by competitive funds and the costs incurred by Putnam Management in providing such services, and  That this fee schedule represented an appropriate sharing between fund shareholders and Putnam Management of such economies of scale as may exist in the management of the fund at current asset levels. These conclusions were based on a comprehensive consideration of all information provided to the Trustees, were subject to the continued application of certain expense reductions and waivers and other considerations noted below, and were not the result of any single factor. Some of the factors that figured particularly in the Trustees deliberations and how the Trustees considered these factors are described below, although individual Trustees may have evaluated the information presented differently, giving different weights to various factors. It is also important to recognize that the fee arrangements for your fund and the other Putnam funds are the result of many years of review and discussion between the Independent Trustees and Putnam Management, that certain aspects of such arrangements may receive greater scrutiny in some years than others, and that the Trustees conclusions may be based, in part, on their consideration of these same arrangements in prior years. 20 Management fee schedules and categories; total expenses The Trustees reviewed the management fee schedules in effect for all Putnam funds, including fee levels and breakpoints, and the assignment of funds to particular fee categories. In reviewing fees and expenses, the Trustees generally focused their attention on material changes in circumstances  for example, changes in a funds size or investment style, changes in Putnam Managements operating costs or responsibilities, or changes in competitive practices in the mutual fund industry  that suggest that consideration of fee changes might be warranted. The Trustees concluded that the circumstances did not warrant changes to the management fee structure of your fund, which had been carefully developed over the years, re-examined on many occasions and adjusted where appropriate. In this regard, the Trustees also noted that shareholders of your fund voted in 2007 to approve new management contracts containing an identical fee structure. The Trustees focused on two areas of particular interest, as discussed further below:  Competitiveness. The Trustees reviewed comparative fee and expense information for competitive funds, which indicated that, in a custom peer group of competitive funds selected by Lipper Inc., your fund ranked in the 1st percentile in management fees and in the 6th percentile in total expenses (less any applicable 12b-1 fees) as of December 31, 2007 (the first percentile being the least expensive funds and the 100th percentile being the most expensive funds). (Because the funds custom peer group is smaller than the funds broad Lipper Inc. peer group, this expense information may differ from the Lipper peer expense information found elsewhere in this report.) The Trustees noted that expense ratios for a number of Putnam funds, which show the percentage of fund assets used to pay for management and administrative services, distribution (12b-1) fees and other expenses, had been increasing recently as a result of declining net assets and the natural operation of fee breakpoints. The Trustees noted that the expense ratio increases described above were currently being controlled by expense limitations initially implemented in January 2004. The Trustees have received a commitment from Putnam Management and its parent company to continue this program through at least June 30, 2009. These expense limitations give effect to a commitment by Putnam Management that the expense ratio of each open-end fund would be no higher than the average expense ratio of the competitive funds included in the funds relevant Lipper universe (exclusive of any applicable 12b-1 charges in each case). The Trustees observed that this commitment to limit fund expenses has served shareholders well since its inception. In order to ensure that the expenses of the Putnam funds continue to meet evolving competitive standards, the Trustees requested, and Putnam Management agreed, to extend for the twelve months beginning July 1, 2008, an additional expense limitation for certain funds at an amount equal to the average expense ratio (exclusive of 12b-1 charges) of a custom peer group of competitive funds selected by Lipper to correspond to the size of the fund. This additional expense limitation will be applied to those open-end funds that had above-average expense ratios (exclusive of 12b-1 charges) based on the custom peer group data for the period ended December 31, 2007. This additional expense limitation will not be applied to your fund because it had a below-average expense ratio relative to its custom peer group. In addition, the Trustees devoted particular attention to analyzing the Putnam funds fees and expenses relative to those of competitors 21 in fund complexes of comparable size and with a comparable mix of asset categories. The Trustees concluded that this analysis did not reveal any matters requiring further attention at the current time.  Economies of scale. Your fund currently has the benefit of breakpoints in its management fee that provide shareholders with significant economies of scale, which means that the effective management fee rate of the fund (as a percentage of fund assets) declines as the fund grows in size and crosses specified asset thresholds. Conversely, if the fund shrinks in size  as has been the case for many Putnam funds in recent years  these breakpoints result in increasing fee levels. In recent years, the Trustees have examined the operation of the existing breakpoint structure during periods of both growth and decline in asset levels. The Trustees concluded that the fee schedule in effect for your fund represented an appropriate sharing of economies of scale at current asset levels. In connection with their review of the management fees and total expenses of the Putnam funds, the Trustees also reviewed the costs of the services to be provided and profits to be realized by Putnam Management and its affiliates from the relationship with the funds. This information included trends in revenues, expenses and profitability of Putnam Management and its affiliates relating to the investment management and distribution services provided to the funds. In this regard, the Trustees also reviewed an analysis of Putnam Managements revenues, expenses and profitability with respect to the funds management contracts, allocated on a fund-by-fund basis. Investment performance The quality of the investment process provided by Putnam Management represented a major factor in the Trustees evaluation of the quality of services provided by Putnam Management under your funds management contract. The Trustees were assisted in their review of the Putnam funds investment process and performance by the work of the Investment Oversight Coordinating Committee of the Trustees and the Investment Oversight Committees of the Trustees, which had met on a regular monthly basis with the funds portfolio teams throughout the year. The Trustees concluded that Putnam Management generally provides a high-quality investment process as measured by the experience and skills of the individuals assigned to the management of fund portfolios, the resources made available to such personnel, and in general the ability of Putnam Management to attract and retain high-quality personnel  but also recognized that this does not guarantee favorable investment results for every fund in every time period. The Trustees considered the investment performance of each fund over multiple time periods and considered information comparing each funds performance with various benchmarks and with the performance of competitive funds. While the Trustees noted the satisfactory investment performance of certain Putnam funds, they considered the disappointing investment performance of many funds in recent periods, particularly over periods in 2007 and 2008. They discussed with senior management of Putnam Management the factors contributing to such underperformance and actions being taken to improve performance. The Trustees recognized that, in recent years, Putnam Management has taken steps to strengthen its investment personnel and processes to address areas of underperformance, including recent efforts to further centralize Putnam Managements equity research function. In this regard, the Trustees took into consideration efforts by Putnam Management to improve its ability to assess and mitigate investment risk in individual funds, across asset classes, and 22 across the complex as a whole. The Trustees indicated their intention to continue to monitor performance trends to assess the effectiveness of these efforts and to evaluate whether additional changes to address areas of underperformance are warranted. In the case of your fund, the Trustees considered that your funds class A share cumulative total return performance at net asset value was in the following percentiles of its Lipper Inc. peer group (Lipper Mixed-Asset Target Allocation Conservative Funds) for the one-year and three-year periods ended December 31, 2007 (the first percentile being the best-performing funds and the 100th percentile being the worst-performing funds): One-year period 86th Three-year period 49th (Because of the passage of time, these performance results may differ from the performance results for more recent periods shown elsewhere in this report.) Over the one-year and three-year periods ended December 31, 2007, there were 414 and 261 funds, respectively, in your funds Lipper peer group.* Past performance is no guarantee of future returns. The Trustees noted the disappointing performance for your fund for the one-year period ended December 31, 2007. In this regard, the Trustees considered that Putnam Management continues to have confidence in the investment process for your fund given its stronger longer-term record, recognizing the tendency for short-term variability over a market cycle. The Trustees also considered Putnam Managements belief that the research centralization efforts underway in the equity space at Putnam Management will strengthen the funds investment process, which focuses on a blend of quantitative techniques and fundamental analysis, and enhance its performance potential. As a general matter, the Trustees believe that cooperative efforts between the Trustees and Putnam Management represent the most effective way to address investment performance problems. The Trustees noted that investors in the Putnam funds have, in effect, placed their trust in the Putnam organization, under the oversight of the funds Trustees, to make appropriate decisions regarding the management of the funds. Based on the responsiveness of Putnam Management in the recent past to Trustee concerns about investment performance, the Trustees concluded that it is preferable to seek change within Putnam Management to address performance shortcomings. In the Trustees view, the alternative of engaging a new investment adviser for an underperforming fund would entail significant disruptions and would not provide any greater assurance of improved investment performance. Brokerage and soft-dollar allocations; other benefits The Trustees considered various potential benefits that Putnam Management may receive in connection with the services it provides under the management contract with your fund. These include benefits related to brokerage and soft-dollar allocations, whereby a portion of the commissions paid by * The percentile rankings for your funds class A share annualized total return performance in the Lipper Mixed-Asset Target Allocation Conservative Funds category for the one-year and life-of-fund periods ended September 30, 2008, were 76% and 47%, respectively. Over the one-year and life-of-fund periods ended September 30, 2008, your fund ranked 336 out of 446 and 114 out of 244 funds, respectively. Note that this more recent information was not available when theTrustees approved the continuance of your funds management contract. 23 a fund for brokerage may be used to acquire research services that may be useful to Putnam Management in managing the assets of the fund and of other clients. The Trustees considered changes made in 2008, at Putnam Managements request, to the Putnam funds brokerage allocation policy, which expanded the permitted categories of brokerage and research services payable with soft dollars and increased the permitted soft dollar allocation to third-party services over what had been authorized in previous years. The Trustees indicated their continued intent to monitor the potential benefits associated with the allocation of fund brokerage and trends in industry practice to ensure that the principle of seeking best price and execution remains paramount in the portfolio trading process. The Trustees annual review of your funds management contract arrangements also included the review of its distributors contract and distribution plan with Putnam Retail Management Limited Partnership and the investor servicing agreement with Putnam Fiduciary Trust Company (PFTC), each of which provides benefits to affiliates of Putnam Management. In the case of the investor servicing agreement, the Trustees considered that certain shareholder servicing functions were shifted to a third-party service provider by PFTC in 2007. Comparison of retail and institutional fee schedules The information examined by the Trustees as part of their annual contract review has included for many years information regarding fees charged by Putnam Management and its affiliates to institutional clients such as defined benefit pension plans, college endowments, etc. This information included comparisons of such fees with fees charged to the funds, as well as a detailed assessment of the differences in the services provided to these two types of clients.
